Case 1:16-cv-03311-ELH Document 125-7 Filed 11/25/20 Page 1 of 104




                  EXHIBIT 7
      Case 1:16-cv-03311-ELH Document 125-7 Filed 11/25/20 Page 2 of 104



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT COURT OF MARYLAND

MARYLAND SHALL ISSUE, INC., et al., *

         Plaintiffs,                           *

         v.                                    *         Civil Case No. 16-cv-3311-ELH

LAWRENCE HOGAN, et al.,                        *

         Defendants.                           *

*        *      *        *   *   *    *    *   *    *   *                        *   *       *
                       DECLARATION OF CAPTAIN ANDY JOHNSON

         I, Captain Andy Johnson, under penalty of perjury, declare and state:

         1.     I am a Captain in the Maryland State Police (“MSP”). I am more than 18

years of age and am competent to testify, upon personal knowledge, to the matters stated

below.

         2.     From September 1998 through the beginning of my service with MSP, I

served in the Cecil County’s Sheriff’s Office, where I held the position of Deputy Sheriff

and served as the agency range master and was responsible for firearms training for the

entire department. In January 2002, I became a sworn officer with MSP. During the past

16 years, I have served in a variety of MSP units, including in routine patrol, drug

enforcement, Assistant Barrack Commander, as Assistant Commander and Commander of

the Firearms Enforcement Unit, Northern Command Commander of the Criminal

Enforcement Division, and since August 2016 as the Commander of the Licensing

Division.
      Case 1:16-cv-03311-ELH Document 125-7 Filed 11/25/20 Page 3 of 104



      3.        As the Commander of the Licensing Division, I manage and oversee all day-

to-day operations of the sworn and civilian personnel within the Licensing Division’s

Firearms Services Section and Professional Licensing Section. Within the Firearms

Services Section is the Handgun Qualification License (“HQL”) Unit, Firearms

Registration Unit, Handgun Permit Unit, and the Inspection and Compliance Billing Unit.

      4.        The HQL Unit of the Firearms Services Section is responsible for processing

HQL applications and is comprised of four sworn troopers and seven civilian personnel.

Two civilian information technology personnel work across the Licensing Division.

      5.        In calendar year 2017, the Licensing Division received an average of 459

HQL applications each week. In the first quarter of calendar year 2018, the Licensing

Division received an average of 583 applications each week. Attached to this Declaration

as Exhibit 1 is the Licensing Division’s Weekly Reports for the first quarter of calendar

year 2018, which show the number of applications received each year and the average

number of applications submitted weekly from 2015 through the first quarter of 2018.

      6.        Except in rare exigent circumstances, HQL applications are processed in the

order they are submitted to MSP.

       7.       Processing of HQL applications begins with an initial review, which is

conducted by civilian personnel. During the initial review, a civilian employee opens the

application and assesses whether the application is properly completed, meaning that all of

the statutory and regulatory requirements are met including the fingerprinting and training

requirements.



                                              2
      Case 1:16-cv-03311-ELH Document 125-7 Filed 11/25/20 Page 4 of 104



       8.     When an initial reviewer determines that an application is complete, the

reviewer conducts the statutorily-mandated background investigation in accordance with

MSP Standard Operating Procedure 29-1403 (attached to this declaration as Exhibit 2).

When an applicant is found not to have a criminal record during the initial review, the

application is approved.

       9.     If any issues or questions arise during the statutorily-mandated background

investigation, including if there is any indication that the applicant has a criminal record,

the application is forwarded for a secondary review.

       10.    Secondary reviews are conducted by the sworn personnel within the HQL

Unit in addition to two civilian personnel. During a secondary review, the reviewer

investigates and determines whether the applicant has been convicted of a disqualifying

offense.

       11.    MSP does not track the average time it takes to process HQL applications.

Depending on the number of submitted applications awaiting review, completed

applications that are approved during an initial review can be and have been processed

within 24 hours of submission to MSP. The time to complete processing of a properly

completed application during the secondary review varies depending on the time it takes

to resolve any questions that arise during the background investigation, which can involve

awaiting information about out-of-state convictions and related court documents.

       12.    During my tenure as Commander of the Licensing Division, every properly

completed application that has been submitted to MSP has been processed and formally

approved or disapproved within 30 days of being submitted to MSP. To the best of my

                                             3
      Case 1:16-cv-03311-ELH Document 125-7 Filed 11/25/20 Page 5 of 104



knowledge, every properly completed HQL application that has been submitted to MSP

since October 1, 2013 when the HQL requirement went into effect has been processed and

formally approved or disapproved within 30 days of being submitted to MSP.

       13.     The Licensing Division tracks the number of HQL applications pending

disposition for over 15 days. Through the first quarter of calendar year 2018, there were

no completed HQL applications pending disposition for longer than 15 days. See Exhibit

1.

       14.     Typically, an HQL card is produced within one to two days of the

application’s approval, and the card is mailed to the applicant at the address listed in the

application.

       15.     The cost to process each HQL application exceeds $50.           The largest

component of the cost to process each application is the salaries, benefits, and overtime

costs to employ the civilian and sworn personnel in the HQL Unit who process HQL

applications. Attached as Exhibit 3 to this Declaration is a spreadsheet (MSP001518)

showing that the costs to employ these personnel was $1,158,136.84 in 2017.

       16.     As shown in Exhibit 1, MSP received 23,888 HQL applications in 2017, of

which only 566 were disapproved. Dividing the total cost of compensation for HQL

personnel by the total number of processed applications, the average cost to review each

HQL application is $48.48.

       17.     Attached as Exhibit 4 to this Declaration is a spreadsheet (MSP003197)

showing that the cost to produce each HQL is $2.06, which accounts for the costs of the

cards, printers, ink, and laminate. These production costs amounted to approximately

                                             4
      Case 1:16-cv-03311-ELH Document 125-7 Filed 11/25/20 Page 6 of 104



$48,043 to produce cards associated with the 23,322 approved HQL applications in 2017.

Spreading that cost of production over the total number of applications received, the

production cost approximates $2.01 per HQL application.

       18.    Accounting solely for the HQL personnel and card production costs, the cost

per HQL in 2017 was at least $50.49. This figure does not take into account the salary and

benefits of MSP Command staff, including myself, who routinely deal with HQL issues;

the computers and computer software used to process the applications; equipment for

sworn personnel, including vehicles, fuel, and other costs; and infrastructure costs related

to MSP’s Licensing Division, including building expenses, electricity, and telephone

service, among other expenses. Factoring in these other costs, the cost to administer the

HQL program exceeds $50.49 per application.

       19.    The fingerprint requirement of the HQL application promotes public safety,

and thus furthers MSP’s mission, in three key ways.

       20.    First, requiring that applicants submit their fingerprints helps ensure that

MSP is able to positively identify HQL applicants at the time they apply for the HQL and

prevents the use of false identification.

       21.    Second, requiring that applicants submit their fingerprints may prevent

disqualified individuals from attempting to obtain an HQL and may prevent straw

purchases of firearms by deterring otherwise law-abiding individuals from engaging in

those transactions.




                                             5
      Case 1:16-cv-03311-ELH Document 125-7 Filed 11/25/20 Page 7 of 104



       22.    Third, unlike with a background check based solely on photographic

identification, a fingerprint record can be used to identify if a holder of an HQL is convicted

of a disqualifying offense subsequent to passing the initial background check.

       23.    In compliance with fingerprint rules promulgated by the Maryland

Department of Public Safety and Correctional Services (“DPSCS”) in 2012 (attached to

this Declaration as Exhibit 5), HQL applicants must have their fingerprints taken via

livescan technology and submitted to DPSCS. Using the fingerprint record generated as

part of the HQL application process, DPSCS is able to provide MSP with licensees’

updated criminal history information. This information enables MSP to revoke the HQLs

of persons who become ineligible to possess them and to notify the Firearms Enforcement

Unit, which is responsible for removing firearms from disqualified individuals. The

Firearms Enforcement Unit investigates whether the person is still in possession of firearms

and, if so, is responsible for retrieving those firearms.

       24.    Exhibit 6 to this Declaration is the revocation log that tracks the Arrest

Disposition Report that Licensing Division regularly receives from the Department of

Public Safety that contains criminal information connected with HQL applicants’

fingerprint records. HQL Unit personnel track the ensuing criminal case until disposition,

and if the individual is convicted of a disqualifying offense, the Licensing Division revokes

the HQL.

       25.    On November 17, 2017, MSP issued Advisory LD-HQL-17-003, which sets

forth in a formal advisory that MSP has applied the ruling in Chow v. State, 393 Md. 431

(2006) interpreting “transfer” to interpret the definition of “receive” in Md. Code Ann.,

                                               6
      Case 1:16-cv-03311-ELH Document 125-7 Filed 11/25/20 Page 8 of 104



Pub. Safety § 5-117.1(c). The advisory is attached to this declaration as Exhibit 7. MSP

views “transfer” and “receive” as equivalent for purposes of Maryland’s firearms laws and

interprets “receive” as including the gratuitous permanent exchange of title or possession,

but excluding temporary gratuitous exchanges or loans of handguns.

       26.      Advisory LD-HQL-17-003 reflects my understanding of how MSP has

consistently interpreted the terms “receive” and “receipt” since the Office of the Attorney

General interpreted them even prior to the enactment of the Firearm Safety Act in March

2013. A copy of the correspondence setting forth the Attorney General’s interpretation is

attached to this Declaration as Exhibit 8.

       27.      On November 17, 2017, MSP issued Advisory LD-HQL-17-004, which sets

forth in a formal advisory that MSP has approved the use of non-lethal, marking projectiles

for the HQL live-fire training requirement. The Advisory is attached to this declaration as

Exhibit 9.

       28.      Prior to the issuance of Advisory LD-HQL-17-004, MSP had approved the

use of two types of these non-lethal, marking projectiles for the live-fire requirement in

February and September 2016, respectively. Copies of the communications reflecting

those approvals are attached to this Declaration as Exhibit 10.

       29.      Use of these non-lethal, marking projectiles does not require access to a firing

range. In my experience, firing of non-lethal, marking projectiles is significantly quieter

than firing of traditional ammunition, such that I do not wear ear protection when firing

these rounds.



                                                7
Case 1:16-cv-03311-ELH Document 125-7 Filed 11/25/20 Page 9 of 104
Case 1:16-cv-03311-ELH Document 125-7 Filed 11/25/20 Page 10 of 104




                Declaration Exhibit 1
            Case 1:16-cv-03311-ELH Document 125-7 Filed 11/25/20 Page 11 of 104
                                            UNCLASSIFIED//FOR OFFICIAL USE ONLY




                                                    ng Division Weekly Report

                                                                  Department of State Police / Licensing Division
                                                                                         L111 Reisterstown Road
                                                                                            Pikesville, Maryland
                                                                     Office: (410) 653.4500 / Fax: (410) 653.4036
Licensing Division                  2015           2016        20L7          201.8        2015           2016           2017         20L8      Current
Weekly (1 partial) Report           Totals        Totals      Tota ls       Totals       Weekly         Weekly        Weekly       Weekly       Week
tltl2ßt8 through                                                                           Avg.           Avg.          Avg,         Avg.      Totals
u4l2ot8                                                                                                                                        (2018)
*FRS Total Apps Received
                                    37,646       52,434       51,85L         505            7ro          l_,008         997          505        s05

*FRS Disapprovals                     397          261          17s            0             7              5            3.4           0          0

*HQL New                            20,160       29,039       23,888                                      539
                                                                             15L            380                         459           1s1       151

*HQL Disapprovals                     333          574          566            5             6             L1"          10.9           5          5




      The content of this document is for OFFICIAL USE ONLY. Any request for disclosure of this document or the information contained
      herein should be referred to either the originator ofthe weekly report, or the Maryland State Police, Licensing Division,410.653,4500.


                                            UNCLASSIFIED//FOR OFFICIAL USE ONLY

                                                                                                                                  MSP003241
              Case 1:16-cv-03311-ELH Document 125-7 Filed 11/25/20 Page 12 of 104

                                             UN CLASSI F IE D //F O R OF FICIAL USE               O NLY




                                                  ng Division UYeekly Report




                                *FRU and HQL numbers denote realtime figures as of l/5/2018

                                                                       Dl-lMH lmp0rt Status
                                                                       01/05/2t18 Silecel$


D;y; ìn Queue {iritial        Reviei,.i)
{Nôr ln Clôse¿i Slålus}




                           nm                                                V¡EW DËIÂI15


Days   ir":   Queu-' (:i;lorrtì'Ìe'.,ierti
{N(}r in {lQsed   !t.ltl¡s}


                                                          i¿l+
                                                          r,';i-::il
                                                                       C2Î:.irü*,j
                                                          râbiråååfå+iË#¡

                                                                             rJ,iW ûl.r.TAll..l




                                                      lelect â R*pürt       lÕ Viëw




  The content of this document is for OFFICLA.L USE ONLY. Any request for disclosure of this document or the information contained
  herein should be referred to either the originator of the weekly report, or the Maryland Stâte Police, Licensing Division, 410.653'4500.


                                             UNCLASSIFIED//FOR OFFICIAL USE ONLY

                                                                                                                               MSP003242
      Case 1:16-cv-03311-ELH Document 125-7 Filed 11/25/20 Page 13 of 104
                                     UNCLASSIFIED//F OR OFFICIAL USE ONLY




                                                      Division Weekly Report

                      Applications Received By Þate
                      Ê.eport Run Date: 1/å/2*1t 1ü:31:'lË AM

                      tate Fonffard Begin tate: Xtlî2818 7:ü0                Ah4

                      ilate Forward End Date: 1i4l2t1&'lü:üCI PM



                      ü1/!0't8                          28
                      'ti/!t'üt't8                       1&1

                      ü&2018                             1ôû

                       fl4läûlå                          12r




The co¡rtcnt of this document is for OFFICIAL USE ONLY. Any requcst for disclosure of this document or the information contained
herein should be referred to either the originator of the weekly report, or the Maryland State Police, Licensing Division, 410.653,4500.


                                     UNC LAS SIF I E D //F        O R O F FICIAL        USE ONLY

                                                                                                                              MSP003243
        Case 1:16-cv-03311-ELH Document 125-7 Filed 11/25/20 Page 14 of 104
                                       UNCLASSIFIED//FOR OFFICIAL USE ONLY




                                                ng Division Weekly Report


Automation Portal

Licensing Portal launched on 11112017. To date the Licensing Portal has received and processed 52,356 applications, and
47,4A4 citizens have logged in and created an account.


Vacancies and Hirino Status:



Handqun Qualificati on License: TotalActive HQL's since 10/1/2013: 90.661


HQL Currently has (0)zero applications over 15 days.



                                                       HqL BI.WEEKLY
                         600
                         500
                         4ûO

                         3m
             tu
             €           2æ
             F
             ta          100
                            0
                         -100
                         -200
                                                                                                                 F
                         -300
                                                                                                                     Net
                                    HQL Received            HQL Processed              Disapprovals
                                                                                                               Gain/Reduction
              rthis      week   j        312                       484                        7                       -772
              I   Last   Week            300                       445                        I                       -145




HQL Chart Covers l2l29ll7-ll4lI8




  The content of this document is for OFFICLA.L USE ONLY. Any request for disclosure of thís document or the information contained
  hcrcin sbould be referred to either the originator of the weekly report, or the Maryland State Police, Licensing Division' 410.653.4500.


                                       UNCLASSIFIED//FOR OFFICIAL USE ONLY

                                                                                                                                MSP003244
             Case 1:16-cv-03311-ELH Document 125-7 Filed 11/25/20 Page 15 of 104
                                            UNCLASSIFIED//FOR OFFICIAL USE ONLY




                                                    ng Division Weekly Report

                                                                d Department of State Police / Licensing Division
                                                                                         1111 Reisterstown Road
                                                                                            Pikesville, Maryland
                                                                     Offîce: (410) 653.4500 / Fax: (410) 653.4036

Licensing Division                   2015          2016        2017          2018          2015           201,6         2017         2018       Current
Weekly (2) Report                    Totals       Totals      Tota ls       Totals        Weekly        Weekly        Weekly       Weekly        Week
tlSlz0tg through                                                                            Avg.          Avg.          Avg.         Avg,       Totals
u'llzaß                                                                                                                                         (2018)
*FRS Total Apps Received            37,646        52,434      51,851_       1,584           71.0          1,008          997          792        1,079

*FRS Disapprovals                     397           26r         t75            3              7              5           3.4          1.5          3

*HQL New                            20,160        28,039      23,888          598           380            539           459          299         447

*HQL Disapprovals                     333           574         566            18             6             tt          10.9            9         13




       The content of this document is for OFFICIAL USE ONLY. Any request for disclosure of this document or the information contained
       herein should be referred to either the originator ofthe weekly report, or the Maryland State Police, Licensing Division,410.653,4500,


                                            UNCLASSIFIED//FOR OFFICIAL USE ONLY

                                                                                                                                   MSP003245
              Case 1:16-cv-03311-ELH Document 125-7 Filed 11/25/20 Page 16 of 104

                                            UNCLASSIFIED//FOR OFFICIAL USE ONLY




                                                             Divlsion Weekly Report




                              *FRU and HQL numbers denote real time figures as                               ol   111212018



                                                               DHMH ¡mp0rt Status
                                                               01 /12/2418 Su(cess



Days in Quer-re {lnitial Reviev,r)
{Nrrl in tk:sed Statusi




                                                                      VIEW OÊIÅIL5


Deys in Queue iSeconcl Review¡
{N*t in Ciosed Strtus}




                                                                      VIFIY DETA¡I.5




       The content of thls document is for OFFICIAL USE ONLY. Any request for disclosure of this document or the informatlon contained
       herein should be referred to either the originator of the weekly report, or the Maryland State Police, Licensing Division, 410.653.4500.


                                            UNCLASSIFIED//FOR OFFICIAL USE ONLY

                                                                                                                                    MSP003246
        Case 1:16-cv-03311-ELH Document 125-7 Filed 11/25/20 Page 17 of 104

                                      UN CLASSIFIED //F O R             O FF I CIAL      USE ONLY




                                                       Division Weekly Report




Automation Portal:

Licensing Portal launche d on 111t2Q17. To date the Licensing Portal has received and processed 53,940 applications, and
48,041 citizens have logged in and created an account.




Vacancies and Hirinq Status:




Handoun Qualification License: Total Active HOL's since 10/1/2013: 90.999

HQL Currently has (0)zero applications over 15 days.




  The content of this document ls for OFFICIAL UStr, ONLY. Any request for disclosure of this document or the informatlon contained
  herein should be referred to either the originator of the weekly report, or the Maryland State Police, Licensing Division' 410'653.4500.


                                       UNCLASSIFIED//FOR OFFICIAL USE ONLY

                                                                                                                               MSP003247
      Case 1:16-cv-03311-ELH Document 125-7 Filed 11/25/20 Page 18 of 104
                                    UNCLASSIFIED//FOR OFFICIAL USE ONLY




                                             ng D¡vlslon Weekly Report




The content of this documeltt ls for OFFICIAL USE ONLY. Any request for disclosure of this document or the information contalned
herein should be referred to either the origlnator of the weekly report, or the Maryland State Police, Licensing Dlvision' 410.653.4500'


                                     LINCLASSIFIED//FOR OFFICIAL USE ONLY

                                                                                                                             MSP003248
             Case 1:16-cv-03311-ELH Document 125-7 Filed 11/25/20 Page 19 of 104

                                            UNCLASSIFIED//FOR OFFICIAL USE ONLY




                                                    ng Division Weekly Report

                                                                   Department of State Police / Licensing Division
                                                                                          1111 Reisterstown Road
                                                                                             Pikesville, Maryland
                                                                      Office: (410) 653.4500 Fax: (410) 653.4036
                                                                                             /

Licensing Division                   2015          201.6        2017        20L8            2015           201.6         2017         2018        Current
Weekly (3) Report                    Totals       Totals       Tota ls      Totals         Weekly        Weekly        Weekly        Weekly        Week
tlt2l20t8   through                                                                          Avg.          Avg.          Avg.          Avg.       Totals
tlt8l2ot8                                                                                                                                         (2018)

*FRS Total Apps Received            37,646        52,434      51,851         2,577           7ro           1",008         997          859         993

*FRS Disapprovals                     397           267          175            6              7              5           3.4            2           3


*HQL New                            20,160        28,039      23,888         1,112           380            539           459          370          574

*HQL Disapprovals                     333           574          566           2A              6             Lt           10.9          6,6          2




       The content of this document is for OFFICIAL USE ONLY. Any request for disclosure of this document or the information contained
       herein should be referred to either the originator of the weekly report, or the Maryland State Police, Licensing Division, 410'653.4500.


                                            UNCLASSIFIED//FOR OFFICIAL USE ONLY

                                                                                                                                     MSP003249
          Case 1:16-cv-03311-ELH Document 125-7 Filed 11/25/20 Page 20 of 104

                                        UNCLASSIFIED//FOR OFFICIAL USE ONLY




                                                         Division Weekly Report




                         *FRU and HQL nurnbers denote real time figures as of 1119/2018

                                                             Dl-,lMH    lmporl Stâtus
                                                              01   /19/2Q18 5u((es$


Days in Queue (lnit¡al RÊviev.r)
{Not ¡n Closêcl Ståtus}




                                                                     vrFw t)!TÄrLs

Days in Qireue (S*ccncl Reviewi
{Nor in CIûsèd stârus}




                                                                     vrEw oETÂtrs




   The content of this document is for OFFICIAL USE ONLY. Any request for disclosure of this document or the information contained
   herein should be referred to either the origlnator of the weekly report, or the Maryland State Police, Licensing Division, 410.653.4500.


                                        UNCLASSIFIED//FOR OFFICIAL USE ONLY

                                                                                                                                 MSP003250
               Case 1:16-cv-03311-ELH Document 125-7 Filed 11/25/20 Page 21 of 104

                                              UNCLASSIFIED//FOR OFFICIAL USE ONLY




                                                       g Division Weekly Report

    åpplicatÍons Received By Ðate
    Repsrt Run Date: 1/19/2ü181t:5t:2'Ì AM

    Date Forward Begin Dâte: i/1ã20'lû 7:üü,4,M

    Date Forvcard Ënd Dater 1/18I2û'X8 1û:ûü FM

           Dsþ Forrardâd                      Tolal Applleetlone
    1/r2rãllE                          175

,   ft1 3/20
               ,|
                    8,                 2&
    r/f 4.Jã0't8                       trt
    "titäJffil8                        11r

    lJTB¡åO18                          134

    '!/1 71Ët18                        't3r

    ItxBrä¡18                          1.ü¡




      The content of this document is for OFFICIAL USE ONLY. Any request for disclosure of this documcnt or the information contained
      herein should be referred to either the originator of the weekly report, or fhe Maryland State Police, Licensing Division, 410,653.4500'


                                              UNCLASSIFIED//FOR OFFICIAL USE ONLY

                                                                                                                                   MSP003251
         Case 1:16-cv-03311-ELH Document 125-7 Filed 11/25/20 Page 22 of 104

                                       UNCLASSIFIED//FOR OFFICIAL USE ONLY




                                                  ng Division UYeekly Report

Automation Portal

LicensingPortallaunchedonllll20lT. TodatetheLicensingPortalhasreceivedandprocessed56,SlTapplications,and
48,701 citizens have logged in and created an account.




Vacancies and Hiring Status:




Handoun Qualification License: Total Active HQL's since 10/1/2013: 91,513

HQL Currently has (0)zero applications over 15 days.



                                                                 HqL B|-WEEKLY
                                600

                                500

                                400
                                       l

                                300    1.---
                       o
                      tr        2CIO
                       x
                                100

                                   0

                               -100

                               -200
                                                                                                                               Net
                                               HQL Received           HQL Processed              Disapprovals
                                                                                                                         Gain/Reduction
                                                   514                      477                         2                       -97

                                                   447                      44L                        13                        6




   The content of this document is for OFFICIAL USE ONLY, .A.ny reque st for disclosure of this document or the information contained
   herein should be referred to eithcr the originator of the weekly report, or the Maryland State Police, Licensing Division' 410'653.4500.


                                           UNCLASSTtrI ED //F        O R O F F I CIAL US E O NLY

                                                                                                                                MSP003252
             Case 1:16-cv-03311-ELH Document 125-7 Filed 11/25/20 Page 23 of 104
                                            UNCLASSIFIED//FOR OFFICIAL USE ONLY




                                                    ng Division Weekly Report

                                                                d Department of State Police / Licensing Division
                                                                                         111L Reisterstown Road
                                                                                            Pikesville, Maryland
                                                                     Offïce: (410) 653.4500 / Fax: (410) 653.4036

Licensing Division                   2015          2016        2017          2018           201.5         2016           2017         2018        Current
Weekly (4) Report                   Totals        Totals       Tota ls      Totals        Weekly         Weekly        Weekly        Weekly        Week
tltglZotg through                                                                            Avg.          Avg.          Avg.          Avg.       Totals
rl25l20t8                                                                                                                                         (2018)

*FRS Total Apps Received            37,646        52,434      51,85L         3,553           7ro           1,008          997          888         976

*FRS Disapprovals                     397           26r          175            9              7              5           3.4          2.25          3


*HQL New                            20,160        28,039      23,888         r,734           380            539           4s9          433          622

*HQL Disapprovals                     333           574         566            27              6             IT           10.9          6.7          7




       The content of this document is for OFFICIAL USE ONLY. Any request for disclosure of this document or the information contained
       herein should be referred to either the originator of the weekly report, or the Maryland State Police, Licensing Division, 410'653'4500'


                                            UNCLASSIFIED//FOR OFFICIAL USE ONLY

                                                                                                                                    MSP003253
               Case 1:16-cv-03311-ELH Document 125-7 Filed 11/25/20 Page 24 of 104
                                             UNCLASSIFIED//FOR OFFICIAL USE ONLY




                                                                 Division Weekly Report




                                  *FRU and HQL numbers denote real time figures as                            ol lt26l20ß


                                                           DHMH ¡mport Status
                                                            a1   126/2A18 Sil(cêss.



Days in Çueu* (inkiai Revier,v)




  TffiM
    i* Clôséd Stétr.rs}



                                                                           ffi
{Not




                                                                   VIFW ÕFTÂILS


Days in tJuer-:e iSeccrd Revìett)
{Not ¡n Clôsed st.ìtus}




                                                                   viEw nE tAll..S




         The content of this document is for OFFICIAL USE ONLY. Any request for dlsclosure of this document or the informâtion contained
         herein should be referred to either the originâtor ol'the weekly report, or the Maryland State Police, Licensing Division, 410.653.4500.


                                              UNCLASSIFIED//FOR OFFICIAL USE ONLY

                                                                                                                                      MSP003254
        Case 1:16-cv-03311-ELH Document 125-7 Filed 11/25/20 Page 25 of 104

                                        UN C LASSI F I ED//F OR OF FI CIAL USE                   O NLY




                                                        Division Weekly Report

Appllcati ons tece iued By trate
Repont Run Datc: 1Ì2Êt2Q1& ü:ü$:û9 AM

tate Forward Eegin          Date: 111ü12018 7:0t AM

Date Forward End Date:1/å5&ü181û:ûü FM

      Dstt Forwârdåd                       Tctrl Appllcat¡ons
rfl$eÕ18                            1d4

njÊûiffi1å,                         214.

112r/â018                          38

*t3,7tw18"                          138

rfå31!fÌ't8                         165

fJ24J3t1S                           1S&

rÊ5d¡018                            1.16




  The content of this document is for OFFICIAL USE ONLY. Any request for disclosure of this documcnt or the information contained
  herein should be referred to either the originator of the weekly report, or the Maryland State Police, Liccnsing Division' 410'653'4500.


                                        UNCLASSIFIED//FOR OFFICIAL USE ONLY

                                                                                                                               MSP003255
        Case 1:16-cv-03311-ELH Document 125-7 Filed 11/25/20 Page 26 of 104

                                          UNCLASSI F TE D //F O R        O F F I CIAL USE        ONLY




                                                ng Division UYeekly Report


Automation Portal:

LicensingPortallaunchedonltll20lT. IodatetheLicensingPortalhasreceivedandprocessed60,0T0applications,and
49,341 citizens have logged in and created an account.




Vacancies and Hiring Statu!:




Handqun                          License: TotalActive HQL's sin                 101112013: 91.930


HQL Currently has (0)zero applications over 15 days.



                                                                 HQL BI.WEEKLY
                                  700

                                  600

                                  500
                      o
                                  400
                      6
                      x           300

                                  200

                                  100

                                    o
                                                                                                                               Net
                                             HQL Received            HQL Processed               Disapprovals
                                                                                                                         Gain/Reductíon
                          r   This Week           67:7                      523                         7                        99
                          r   Lest week           5L4                       4L7                         z                        97




   The content of this documcnt is for OFFICIAL USE ONLY. Any request for disclosure of this document or the information contained
   herein should be referred to either thc originator ol'the weekly report, or the Maryland State Pol¡ce, Licensing Division, 410.653'4500.


                                          UNCLA SSIFI ED //F OR           O FF    ICIAL USE ONLY
                                                                                                                                MSP003256
             Case 1:16-cv-03311-ELH Document 125-7 Filed 11/25/20 Page 27 of 104

                                            UNCLASSIFIED//FOR OFFICIAL USE ONLY




                                                    ng Division Weekl¡r RePort

                                                    aryland Department of State Police / Licensing Division
                                                                                   1111 Reisterstown Road
                                                                                      PÍkesville, Maryland
                                                               Office: (410) 653.4500 / Fax: (410) 653.4036

Licensing Division                   201.5         201.6       2017          2018          2015          2016           2017        2018         Current
Weekly (5) Report                   Tota ls       Tota ls     Totals        Totals        Weekly        Weekly        Weekly       Weekly         Week
tl26l20t8 through                                                                           Avg.          Avg.          Avg.          Avg.       Totals
2lotl2ot8                                                                                                                                        (2018)

*FRS Total Apps Received            37,646        52,434      51,851_       4,603           710           1,008          997          920         1,050

*FRS Disapprovals                     397           26r         175           L0              7              5           3.4            2           1


*HQL New                            20,760        28,039      23,888        2,257           380            539           459          451          523

*HQL Disapprovals                     333           574         s66           49              6             1.1          10.9          9.8         22




       The content of this document is for OFFICIAL USE ONLY. Any request for disctosure of this document or the information contained
       herein should be referred to either the originator ofthe weekly report, or the Maryland State Policc, Licensing Division' 410.653'4500.


                                              UNCLASSIFIED//FOR OFFICIAL USE ONLY
                                                                                                                                   MSP003257
       Case 1:16-cv-03311-ELH Document 125-7 Filed 11/25/20 Page 28 of 104
                                                UN CLA SSIFI ED //F O R               O F FI   CIAL USE O NLY




                                                      ng Division Weekly Report




                             *FRU and HQL numbers denote real time figures as of 21212018


                                                                  DHMH lmport Statut
                                                                   0210212018 $uc.¡îst


 .lays in Queue {iniiisl ,Ìe.;ie'/,')




   IM
 (Nüt ìn Clüsed S(;tilt)
                                                            rå ;ri., ;, ;... .,iiì
                                                            f r '-lilP¡Y: ;; ;.,
                                                            ,ëii*H:{i!s*i¡,
                                                                           VIE!T, IIãTA'L1
                                                                                                 'ffin3
                                                                                                           nn
 Dal.rs ir.': Qr-:e'-:a iS:ctni   Qe'.¡ie¡.;]




   EM
 (Noa in Clos€ri St¿irJ:i)




                                                                           VIÊW D€TÂIL5




                                                        ielecr å ReÊùrt lö ViÈw




The content of this document is for OFFICIAL USE ONLY. Äny request for disclosure of this document or the information contained
herein should be referred to either the originator ofthe weekly report, or the Maryland State Police, Licensing Division' 410.653.4500.


                                                UNCLASSIFIED//FOR OFFICIAL USE ONLY

                                                                                                                            MSP003258
      Case 1:16-cv-03311-ELH Document 125-7 Filed 11/25/20 Page 29 of 104

                                     UNCLASSIFIED//FOR OFFICIAL USE ONLY




                                              ng Division Weekly Report

Applications Receive ü By Ðate
Report Run Date: 212t2t18 $:33:42 AM

Date Fon¡{and Begån üate: 1128/201ð 7:Û$ Aft'l

Date Font¡ard Ënd        tate: il1/3Û18 1ü:üÛ PM

     Olt¡ Fot*ardod                       Tatnl ABpllcatiom
r/3€/3t18                          'r88

1/?7råS18                          1å3

1li¿W:æ18                          50

rizgJzÕ1&                          lls
113ü¡3018                          138

fl3.lläû18                         't?1

3firãü1¿                           18û




 The content of this document is for OFFICIAL USE ONLY. Any request for dlsclosure of this document or the information contained
 herein should be referred to either the originator of the weekly report, or the Marylând State Police, Licensing Division' 410.653'4500'


                                        UNCLAS SIFIE D //F O R          O F FICIAL       USE     O NLY

                                                                                                                              MSP003259
         Case 1:16-cv-03311-ELH Document 125-7 Filed 11/25/20 Page 30 of 104

                                        UNCLASSI FIE D //F O R           O FF I   CIAL USE O NLY




                                                ng Division lUeekly Report

Automation Portal:

LicensingPortallaunchedonllll20lT. TodatetheLicensingPortalhasreceivedandprocessed64,6T3applications,and
50.050 citizens have logged in and created an account.




Vacancies and Hirino Status




Handgun Qualification License: TotalActive HQL's since 10/1/2013: 92.556

HQL Currently has (0) zero applications over 15 days,



                                                                 HqL BI.WEEKLY
                                700
                                600
                                500
                                4@
                       o
                                300
                      F
                       :É       200
                      d
                                100
                                                                                                 I-
                                   0
                               -100
                               -200
                                                                                                                           -   Net
                                            HQL Received              HQL Processed              Disapprovals
                                                                                                                         Gain/Reduction
                        rThis week                523                       648                         22                      -725
                        t   Last Week             622                       523                         7                        99




   The content of this document is for OFFICIÄL USE ONLY, Any request for disclosure of this document or the informåtion contained
   herein should be referred to either the originator of the weekty report, or the Maryland State Police, Licensing Division, 410.653.4500.


                                        UN CLASSIF IE D//F OR OF F I CIAL USE                         O NLY

                                                                                                                                MSP003260
             Case 1:16-cv-03311-ELH Document 125-7 Filed 11/25/20 Page 31 of 104

                                            UNCLASSIFIED//FOR OFFICIAL USE ONLY




                                                            Division Weekly Report

                                                                  Department of State Police / Licensing Division
                                                                                         1111 Reisterstown Road
                                                                                            Pikesville, Maryland
                                                                     Office: (410) 653.4500 / Fax: (410) 653.4036

Licensing Division                  2015           201.6       2017         201_8         2015           2016           20!7        2018        Cu   rrent
Weekly (6) Report                   Totals        Totals      Tota ls       Totals       Weekly         Weekly        Weekly       Weekly       Week
2l02l20tg through                                                                          Avg,           Avg.          Avg.         Avg.       Totals
2l08lzotß                                                                                                                                       (2018)

*FRS Total Apps Received            37,646       52,434       51",851        5704           770          1,008          997          951         1101

*FRS Disapprovals                     397           261         175           'J.t            7             5            3.4          1.8            1"




*HQL New                            20,160       28,039       23,888        2,849           380            s39          459           475            592

*HQL Disapprovals                     333           574         566           60              6             LT          10.9           10            tt




       The content of this document is for OFFICIAL USE ONLY, Any request for disclosure of this document or the information contained
       herein should be referred to either the originator ofthe weekly report, or the Maryland State Police, Licensing Division,410'653.4500'


                                            UNCLASSI FI ED //F O R           O F F ICIAL USE         ONLY
                                                                                                                                   MSP003261
      Case 1:16-cv-03311-ELH Document 125-7 Filed 11/25/20 Page 32 of 104

                                           UNCLASSIFIED//FOR OFFICIAL USE ONLY




                                                      Division Weekly Report




                          *FRU and         llSL numbers denote real tirne figures as of 2/9/2018



      Days   i* Queue (lnitiai   Review)

      {Ngl in Closed Statut




                                                                 vrFW   tËïÀlls


      ffirffiw
      W
                                                       nffiiltnr VIÊW ÛËTÂIts




The content of this document ts for OFFICIAL USE ONLY. Any request for disclosure of this document or the information contained
herein should be referred to either the originator of the weekly report, or the Maryland State Police, Licensing Division' 410.653'4500.


                                           UNCLASSIFIED//FOR OFFICTAL USE ONLY
                                                                                                                             MSP003262
      Case 1:16-cv-03311-ELH Document 125-7 Filed 11/25/20 Page 33 of 104

                                    UNCLASSIFIED//F OR OFFICIAL USE ONLY




                                             ng Division Weekly Report


 Applications Received By Date
 Report Run Date:21912t18 8:5t:00 AM

 Date Forward Begin Date. 2|UZA18 7:t0 AM
 Date Fon¡¿ard End Date: 21812t18 1t:00 PM

         Dete Fqraarded                             Total Applications

 212l2O1B                                    183

 2t3tzt18                                    243

 2/4t2018                                    5:2


 2/5t741&                                     14û

 2tot2Ð18                                     144

 2t7t2018                                    137

 2Í8.t2818                                    199




The content of this document is fo; OFFICIAL USE ONLY. Any request for disclosure of this document or the information contâined
herein should be referred fo either the originâtor of the weekly report, or the Maryland State Police, Licensing Division' 410.653.4500.


                                     UNCLASSIFIED//F OR OFFICIAL USE ONLY
                                                                                                                             MSP003263
        Case 1:16-cv-03311-ELH Document 125-7 Filed 11/25/20 Page 34 of 104

                                       UNCLASSIFIED//FOR OFFICIAL USE ONLY




                                                        Division Weekly RepoÉ

Automation Portal:

Licensing Portal launche d on 1t112017. To date the Licensing Portal has received 57,535 applications, and 50.777 citizens
have logged in and created an account.




Vacancies and Hirinq Status:




Handqun Qual ification License: Total Active HQL's since 10/1                              13: 93.094

HQL Currently has (0)zero applications over 15 days'




                     700
                     600
                     500
                     400
           -g
           Ë,        300
           t-
           .:        200
                     100
                        0
                    -L00
                    -200
                                                                                                              Net Gained /
                                 HQL Received             HQL Processed             Disa   pprovals
                                                                                                               Reduction
            I   This Week              592                      549                        tt                       43

            :   Last Week              523                      648                        22                      -125




   The content of this document is for OFFICIAL USE ONLY, Any request for disclosure of this document or the information contained
   herein should be referred to either the originator of the weekly report, or the Maryland State Police, Licensing Division' 410.653'4500'


                                        UNCLASSIFIED//FOR OFFICIAL USE ONLY
                                                                                                                                MSP003264
            Case 1:16-cv-03311-ELH Document 125-7 Filed 11/25/20 Page 35 of 104

                                            UNCLASSIFIED//F OR OFFICIAL USE ONLY




                                                            Division Weekly Report

                                                               d Department of State Police / Licensing Division
                                                                                        1LL1 Reisterstown Road
                                                                                           Pikesville, Maryland
                                                                    Office: (410) 653.4500 / Fax: (410) 653.4036

Licensing Division                   20t5          201.6       2017          2018          20L5           2016           2017         20L8        Current
Weekly (7) Report                   Totals        Totals      Tota ls       Totals        Weekly         Weekly        Weekly       Weekly         Week
2l09lãOtg through                                                                           Avg.           Avg.          Avg.         Avg,        Totals
2ltsl20t8                                                                                                                                         (2018)

*FRS Total Apps Received            37,646        52,434      51,851         6851            7to          1,008           997         978.7        7147

*FRS Disapprovals                     397           26t         t75            1"3            7              5            3.4          1.8           2


*HQL New                            20,160        28,039      23,888         3440            380            s39           459          475          591

*HQL Disapprovals                     333           574         566            68              6             1.t         10.9           10           8




       The content of this document is for OFFICIAL USE ONLY. Any request for disclosure of this document or the information contained
       herein should be referred to either the originator of the weekly report, or the Maryland State Police, Licensing Division' 410.653.4500.


                                             UNCLASSIFIED//FOR OFFICIAL USE ONLY
                                                                                                                                    MSP003265
      Case 1:16-cv-03311-ELH Document 125-7 Filed 11/25/20 Page 36 of 104

                                       UNCLASSIFIED//FOR OFFICIAL USE ONLY




                                                     Divlsion Weekly Report




                      *FRU and FIQL numbere denote real time figures as aÍ 211'ff2018




              Days in Qurue (inìtiaiRevirw)

              {Nüt in Closd slâtus}




                                                                       vt[yl ]ErAits


              Dap in Queue {lecand    Revieur)

              (Not in ebsed Status)




                                                                       vtål{ DtiAits




The content of this document ls for OFFICIAL USE ONLY. Any request for disclosure of this document or the inform8tion contained
herein should be referred to either the originator ofthe weekly reporì, or the Maryland State Police, Licensing Division,4l0'653.4500.


                                        UNCLASSIFIED//FOR OFFICIAL USE ONLY

                                                                                                                            MSP003266
         Case 1:16-cv-03311-ELH Document 125-7 Filed 11/25/20 Page 37 of 104

                                        UNCLASSIFIED//FOR OFFICIAL USE ONLY




                                                          Division Weekly Repolt


    ApplicatüÐns Recelued Ðy Date
    Report Run Date: 2116/2ü19 Ë"51;45 AM

    Date Forward Begin Date: 2!gl2t1B 7:80 AM

    Date Forward End Date: U15/?ü1t 10:üB PM

           tlale Fo¡rmded                              Total Apgllcutiørs
    ?l9r20f   I                                  21î
I   !f1 0i2ü18                               ,246

    2/11f2018                                    56

                                             it sz
"zr1zt;:trr
 zff3f20tg                                       147

ì   2l14lZü18                                .   13?

    ur5Ë0fg                                      fgr




    The content of this document is for OFFICIAL USE ONLY. Any request for disclosurc of this document or the information contained
    herein should be referred to either the originator of the weekly report, or the Maryland State Police, Licensing Division' 410.653'4500.


                                         UNCLAS SIFIED //F O R             O F F ICIAL USE O NLY

                                                                                                                                 MSP003267
         Case 1:16-cv-03311-ELH Document 125-7 Filed 11/25/20 Page 38 of 104

                                       UNCLASSIFIED//F OR OFFICIAL USE ONLY




                                                ng Division Weekly Report

Automation Portal

Licensing Portal launche d on 11112017, To date the Licensing Portal has received 58,674 applications, and 51,958 citizens
have logged in and cr'eated an account.




Vacancies and Hirinq Status:




Handqun Qualification License; Tota lActive HQL's since l0/1/2013: 93,536

HQL Currently has (0)zero applications over 15 days,




                                                             HQL Bi*weekly
                     700

                     600

                     s00

                     400

                     300

                     200
                                                                                                                       "::L- I
                     100

                       ^
                                                                                                                       i.iÈ,.'ji
                                                                                                                                   I
                                HQL Received                     HQL Processed             Disapprova ls         , Net€ain /       Reduction
                                                                                                                                 141
         , :* This   Week             591                               450                       8                              1fr

          :   Last   Week              sg2                              549                      11"                             43

                                                           :.1   This   Week I   l-ast Weel<




   The content of this document is for OFFICIAL USE ONLY. Any request for disclosure of this document or the informâtion contained
   herein should be referred to either the originator of the weekly report, or the Maryland State Police, Licensing Division' 410.653.4500.


                                        UNCLASSIFIED//FOR OFFICIAL USE ONLY

                                                                                                                                       MSP003268
             Case 1:16-cv-03311-ELH Document 125-7 Filed 11/25/20 Page 39 of 104

                                            UNCLASSIFIED//FOR OFFICIAL USE ONLY




                                                    ng Division UYeekly Report

                                                                   Department of State Police / Licensing Division
                                                                                          111L Reisterstown Road
                                                                                             Pikesville, Maryland
                                                                      Office: (410) 653.4500 / Fax: (410) 653.4036

Licensing Division                   20L5          201,6       2017          2018           201.5         2016           20L7         20L8        Cu   rrent
Weekly (9) Report                   Totals        Totals       Tota ls      Tota ls       Weekly         Weekly        Weekly        Weekly       Week
2123120t8 through                                                                           Avg.           Avg.          Avg.          Avg.       Totals
3ltl2Ot8                                                                                                                                          (2018)

*FRS Total Apps Received            37,646        52,434      51,851"        9159            7to           1,008          997        1017.6        1264

*FRS Disapprovals                     397           26!          t75           1.6             7             5            3,4          r.77            L


*HQL New                            20,160        28,039      23,888         4800            380            539           459         s33.3        7s8

*HQL Disapprovals                     333           574         s66            90              6             TT           10.9          10             1.6




       The content of this document is for OFFICIAL UStr ONLY. .Any request for disclosure of this document or the information contained
       herein should be referred to either the originator of the weekly report, or the Maryland State Police, Licensing Division' 410.653.4500'


                                            UNCLASSIFIED//FOR OFFICIAL USE ONLY

                                                                                                                                    MSP003269
         Case 1:16-cv-03311-ELH Document 125-7 Filed 11/25/20 Page 40 of 104

                                      UNCLASSItrIED//FOR OFFICIAL USE ONLY




                                              ng Division Weekly Report




                             *FRU and HQL numbers denote real time figures as of 31212018

  D*ys in Quele (irlrial Review)




                         ffiffiffi-                                                           ffi
  {Nc}t in Closecl 5t¿nrs)


                                                                                .    5 Days
                                                                                     '1r39


                                                                  vr¡w ntTAìt5

  Days in Quer-re il¡econd Revier4




    E                                                                                         ffi
  (N0t ¡n Closèd S!åtus)


                                                       i,,'|,+.e*i¡;.i
                                                        : i.ij 'q:ii 1:,
                                                                           r




                                                                  vif\rl alfrA¡1.;



   For the week of 2-23-2018 to 3.1-2018 the average processing time for FRU applications from
acceptance to final disposition is: Total 4.63 Days, lnitial Review Only: 4.03 days, second review 5.18
                                                  Days
 The content of this document is f'or OFFICIAL USE ONLY. Any request for disclosure of this document or the information contained
 herein should be rcferred to either the originator of the weekly report, or the Maryland State Police, Licensing Division' 410.653.4500.


                                      UNCLASSIFIED//F OR OFFICIAL USE ONLY

                                                                                                                              MSP003270
      Case 1:16-cv-03311-ELH Document 125-7 Filed 11/25/20 Page 41 of 104

                                     UNCLASSIFIED//F OR OFFICIAL USE ONLY




                                              ng Division Weekly Report


App/--cations Recelved By Ðate
Report Run Date: 3l2t7t18 5:38:46                                        Ah,q


Date Forward Begin Date: 212312t18 7:00 AM
Date Forward End Date: 3/1 12t18 10:ûû                                              FlVt


         Bate Fonrardod                                     Total Apptlcations
2t23!?:A18                                           314

2f24¡2t18                                            266

2t25tzt18                                            55

2t2ât2t18                                            153

2t27t2Ð18                                            237

2t28ntn8                                             ¿ùo

3t1t2Ð18                                             2d19




The content of this document is for OFFICIAL USE ONLY. Any request for disclosure of thís document or the informetion contained
herein should be referred to either the originator of the weekly report, or the Maryland State Police, Licensing Division' 410.653.4500.


                                     UNCLASSIF I ED//F            O R O F FI    CIAL USE        O NLY

                                                                                                                             MSP003271
           Case 1:16-cv-03311-ELH Document 125-7 Filed 11/25/20 Page 42 of 104

                                        UNCLASSIFIED//FOR OFFICIAL USE ONLY




                                                ng Division Weekly Report


Automation Portal:

Licensing Portal launche d on 11112017. To date the Licensing Portal has received 61,212 applications, and 53,681 citizens
have logged in and created an account.




Vacancies and Hirinq Status:




Handgun Qualification Licensel TotalActive HQL's since 10/1/2013: 94,â12

HQL Currently has (0)zero applications over 15 days.


                                                             HQL Bi-Weekly

                                 758
                      800

                      700                                     637
                                         602
                      600
                                                                      461.
                      s00
                      400
                      3CI0

                      200                                                                                               llt       t$t
                      1"0CI                                                                 166
                         0
                               HQL Received                  HQL Processed               Disa   pprovals         Net €ain     /   Red   uction i
           r   This Week               758                          637                         T6                            121              :



       '   t   Last   Week.            602                          461                          6                            14t              .




                                                         :   Th¡s   Week r    Last   Week




   The content of this document is for OFFICIAL USE ONLY. Any request for disclosure of this document or the lnformation contained
   herein should be referred to either the originator of the weekly report, or the Maryland State Police, Licensing Division' 410.653.4500'


                                         UNCLASSIFIED//F OR OFFICIAL USE ONLY

                                                                                                                                   MSP003272
             Case 1:16-cv-03311-ELH Document 125-7 Filed 11/25/20 Page 43 of 104

                                            UNCLASSIFIED//FOR OFFICIAL USE ONLY




                                                    ng Division Weekly RePort

                                                          tand Department of State Police / Licensing Division
                                                                                      1111 Reisterstown Road
                                                                                         Pikesville, Maryland
                                                                  Offïce: (410) 653.4500 / Fax: (410) 653.4036

Licensing Division                   2015          20t6        2017         2018            201"5         2016           20!7         201"8       Current
Weekly (10) Report                  Tota ls       Totals      Tota ls       Totals        Weekly         Weekly        Weekly       Weekly         Week
3l2l2Ot8 throush                                                                            Avg.           Avg.          Avg.         Avg.        Totals
3l8l2oL8                                                                                                                                          (2018)

*FRS Total Apps Received            37,646        52,434      51,851        10496            71.0         L,008           997        1049.6        1337

*FRS Disapprovals                     397           261         775            19             7              5            3.4          1.9           3


*HQL New                            20,160        28,039      23,888         s474            380            s39           459         547.4         674

*HQL Disapprovals                     333           574         566           LO4             6              7L          10.9          t0.4         T4




       The content of this document is for OFFICIAL USE ONLY. Any request for disclosure of this document or the information contained
       herein should be referred to either the originator of the weekly report, or the Maryland Stâte Police, Licensing Division' 410.653'4500.


                                              UNCLASSIFIED//FOR OFFICIAL USE ONLY
                                                                                                                                    MSP003273
       Case 1:16-cv-03311-ELH Document 125-7 Filed 11/25/20 Page 44 of 104

                                                 UNCLAS SIFIED //F O R           O F F I CIAL USE   ONLY




                                                         ng Division Weekly RePort




                            *FRU and HQL numbers denote real time figures as of 3/9/2018


              D¡'¡.s in   Q,:eue i!aìti.:i Revievr)




                nffiffiffi¡ :ü ffiKz
              {lJot i¡ Closed 5t¡lus)




                                                                        vlEvl:1Ê"¡Âlr5


              Days 1n Q,rer:e (lelcnd Re:'iev¡i
              {Not in Closed slãtus)




                nffiåffiTlr..Eii                                        YiE-Yt   tlrÂli5
                                                                                           .;î,ffinY
    For the week of 3-2-2018                           to 3-8-2018 the average processing time for FRU applications from
acceptance to final disposition is: Total 4.93 Days, lnitial Review Only: 4.43 days, second review 5.38
                                                  Days
 The content of this document is for OFFICIAL USE ONLY. Á.ny request for disclosure of this document or the information contained
 herein shoulrl be referred to cither the originator of the weekly report, or the Maryland State Policc, Licensing Division, 410.653,4500'


                                                      UNCLASSIFIED//FOR OFFICIAL USE ONLY
                                                                                                                               MSP003274
     Case 1:16-cv-03311-ELH Document 125-7 Filed 11/25/20 Page 45 of 104

                                    UNCLASSIFIED//FOR OFFICIAL USE ONLY




                                             ng Division lleekly RePort


AppaaËations Recelved BY Ðate
Report Run Date. 319/2t18 5:39:09                                      AtVl


Date Forward Begin Date: 31212t18 7:t0 Ail/l
Date Fon¡¡ard End Date, 318i2018 'T0:0Û PM

        Date Fonmrdad                                      ?otal Appticatioas
3t2!2ø18                                           264

3/312018                                            321

3t4¡?018                                           78

3{5J2t18                                            2t5
3/6/2018                                            238

,3{712t18                                           231

3/8/2018                                            222




The content of this document is for OFFICIAL USE ONLY. Any request for disclosure of this document or the information contained
herein should be referred to either the originator ofthe weekly report, or the Maryland State Police, Licensing Division' 410.653.4500.


                                     UNCLASSIFIED//FOR OFFICIAL USE ONLY
                                                                                                                            MSP003275
        Case 1:16-cv-03311-ELH Document 125-7 Filed 11/25/20 Page 46 of 104

                                      UNCLASSIFIED//FOR OFFICIAL USE ONLY




                                                       Division Weekly Report

Automation Portal:

Licensing portal launche d on 11112017, To date the Licensing Portal has received 62786 applications, and 54,742 citizens
have logged in and created an account.




Vacancies and Hiring Status:




Handoun Oua lification License: Total Active HOL's since 10/1                            l3:   95.261


HQL Currently has (0)zero applications over                    l5   days.



                                                             HQL Bi-WeeklY
                800                    758

                700
                               674                            663     637

                6Û0

                500
        '       400

                300

                200                                                                                                               1"2t




       I
                 100

                   0

            This Week
                              HQL Received
                                     674
                                                             HQL Processed
                                                                    bbJ
                                                                                           14
                                                                                         Disapprovals
                                                                                                1"4
                                                                                                      16
                                                                                                                        "I
                                                                                                               r Net Gain / Reduction
                                                                                                                             11

       I    Last Weel<,              158                            637                         Lt)                         12T

                                                         I   This   Week I    Last Week




   The content of this document is for OFFICIAL USE ONLY. Any request for disclosure of this document
                                                                                                              or the information contained
   herein should be referred to either the originator ofthe weekly report, or the Marylând State Police, Licensing
                                                                                                                    Division' 410'653'4500'


                                        UNCLASSIF I ED //F            OR    OF FI CIAL USE O NLY

                                                                                                                               MSP003276
             Case 1:16-cv-03311-ELH Document 125-7 Filed 11/25/20 Page 47 of 104

                                            UNCLASSIFIED//FOR OFFICIAL USE ONLY




                                                       g Division Weekly Report

                                                          land Department of State Police / Licensing Division
                                                                                      1111 Reisterstown Road
                                                                                         Pikesville, Maryland
                                                                  Offïce: (410) 653.4500 / Fax: (410) 653.4036

Licensing Division                   201_s         20t6        2017          2018           2015           201.6         2017         20L8        Current
Weekly (11) Report                  Totals        Totals       Totals       Tota ls       Weekly         Weekly        Weekly        Weekly        Week
319l20tg through                                                                            Avg,           Avg.          Avg.          Avg.       Totáls
3ltsl2018                                                                                                                                         (2018)

*FRS Total Apps Received            37,646        52,434      5L,851         IT725           71.0          1,008          997        r"065.9       t229

*FRS Disapprovals                     397           261          175           20              7             5            3.4          1,82          T


*HQL New                            20,160        28,039      23,888          6229           380            539           459         566.3         755

*HQL Disapprovals                     333           574         566           1.17             6             1.1.         10.9         10.6         t3




       The content of this document is for OFFICIÄL USE ONLY, Any request for disclosure of this document or the information contained
       herein should be referred to either the originator of the weekly report, or the Maryland State Police, Licensing Division, 410'653'4500.


                                             UNCLASSIFIED//F OR OFFICIAL USE ONLY
                                                                                                                                    MSP003277
      Case 1:16-cv-03311-ELH Document 125-7 Filed 11/25/20 Page 48 of 104

                                          UNCLASSIFIED//FOR OFFICIAL USE ONLY




                                                           Division Weekly Report
                                                                                                                               2018         Current
                                                                                                                              Weekly         Week
                                                                                                                                Avg.        Totals
                                                                                                                                             201.8




                         *FRU and HQL numbers denote realtime figures as of 3/16/2018


      Da¡;s in Queue i1nìtial Revia'.ti
      {Not    closecl 5tâtus}




        r¡!
             'n
                                           :üeH,làl{ffi#
                                           *ffiffi
                                                             ,    4o¿v¡.r
                                                                   ..'i.' '
                                           Ëffiffiì$ffi '':. 2l3i;.: :,'.
                                           ffif,ffiiF;ãË-#|,r,,..,..:;;;', . "
                                                                         Vl¡.!{ tleï,\lt5




        nmffiiiffiîi uî"'.ffiftn
      lìays in Q:-:eue {3e¿onC levreYÐ
      (Nor h flosed Sralus)




                                                                         T¡ËiY DLIAITJ




   For the week of 3-9-2018                 to 3-15-2018 the average processing time for FRU applications from
acceptance to final disposition is: Total 5.11 Days, lnitial Review Only: 4.35 days, second review 5.91
                                                  Days
                                                                                                                                contained
 The content of flris document is for OFFICIAL USE ONLY. Any request for disclosure of this document or the information
 herein should be relerred to e¡ther the originâtor of the weekly report, or the Maryland State Police, Licensing Division'
                                                                                                                            410.653'4500'


                                          UNCLASSIFIED//FOR OFFICIAL USE ONLY
                                                                                                                             MSP003278
     Case 1:16-cv-03311-ELH Document 125-7 Filed 11/25/20 Page 49 of 104

                                   UNCLASSIFIED//FOR OFFICIAL USE ONLY




                                                    Division Weekly Report


    Applications Received BY Date
     Report Run Date:                   311   612t18 5:53:50 AM

     Date Forward Begin Date: 3/gl2t18 7:0t AM

     Date Fon¡rard End Date: 3/1 512t18 ''10:CIt                                     PIVI


                                                             Total &p$åca*iaøs
     3/9i2018                                          288

     3110/2018                                        289

     3t11t2018                                        73

     3n2¡2A18                                        ,tS¡

     3/13/2018                                         215

     3t14i2t18                                         2û9

     3t15t2A18                                         235




The content of this document is for OFFICIÄL UsE ONLY. Any request for disclosure of this document or the information conta¡ned
herein should be referred to either the originator ofthe weekly report, or the Maryland State Potice, Licensing Division' 410.653'4500.


                                     UNCLASSIFIED//FOR OFFICIAL USE ONLY
                                                                                                                           MSP003279
          Case 1:16-cv-03311-ELH Document 125-7 Filed 11/25/20 Page 50 of 104

                                       UNCLASSIFIED//F OR OFFICIAL USE ONLY




                                                ng Dlvision Weekly RePort

Automation Portal:

Licensing portal launche d on 1t112017. To date the Licensing Portal has received 64,222 applications, and 55,742 citizens
have logged in and created an account.




Vacancies and Hi rino Status:




Handqun           lification License: Total Active HQL's since 10/l/201 3: 95.927

HQL Currently has (0) zero applications over 15 days'


                                                              HQL Bi-Weekly
                B00             755
                                         674                   679     663
                700

                600

                500

                400

                300

                200
                                                                                                                          76
                 1"00
                                                                                             T3        L4                            L1

                    U
                              HQL Received                    HQL Processed               Disa pprovals            NetGain / Reduction
      I   : This week                 75s                            679                         13              '76
          r Last Week;                674                            663                         1.4
                                                                                                                 '             !3'


                                                          I   This   Week r    Last Week




   The content of this document is for OFFICIAL USE ONLY. Any request for disclosure of this document or the information contained
   herein should be referred to either the originator of the weekly report, or the Maryland Stâte Police, Licensing Division' 410'653.4500.


                                        UNCLASSIFIED//FOR OFFICIAL USE ONLY
                                                                                                                                MSP003280
               Case 1:16-cv-03311-ELH Document 125-7 Filed 11/25/20 Page 51 of 104
                               UNCLASSIFIED//FOR OFFICIAL USE ONLY


                               MARYLAND STATE POLICE
                                 Licensing Division Weekly Report

                                                Maryland Department of State Police / Licensing Division
                                                                                1111 Reisterstown Road
                                                                                   Pikesville, Maryland
                                                            Office: (410) 653.4500 / Fax: (410) 653.4036
Licensing Division                  2015          2016        2017          2018           2015          2016          2017          2018        Current
Weekly (12) Report                  Totals        Totals      Totals        Totals        Weekly        Weekly        Weekly        Weekly        Week
3/16/2018 through                                                                          Avg.          Avg.          Avg.          Avg.         Totals
3/22/2018                                                                                                                                        (2018)
*FRS Total Apps Received           37,646        52,434 51,851             12796            710           1,008          997        1066.3        1071

*FRS Disapprovals                    397           261         175            23              7             5            3.4           1.9         3

*HQL New                           20,160        28,039 23,888              6872            380            539           459         572.7        643

*HQL Disapprovals                    333           574         566           128              6             11          10.9          10.7         11




      The content of this document is for OFFICIAL USE ONLY. Any request for disclosure of this document or the information contained
      herein should be referred to either the originator of the weekly report, or the Maryland State Police, Licensing Division, 410.653.4500.


                                           UNCLASSIFIED//FOR OFFICIAL USE ONLY
                                                                                                                                   MSP003281
               Case 1:16-cv-03311-ELH Document 125-7 Filed 11/25/20 Page 52 of 104
                               UNCLASSIFIED//FOR OFFICIAL USE ONLY


                               MARYLAND STATE POLICE
                                 Licensing Division Weekly Report

Licensing Division                  2015          2016        2017          2018           2015          2016          2017          2018        Current
Weekly (12) Report                  Totals        Totals      Totals        Totals        Weekly        Weekly        Weekly        Weekly        Week
3/16/2018 through                                                                          Avg.          Avg.          Avg.          Avg.         Totals
3/22/2018 (Cont)                                                                                                                                 (2018)
Private Detective-




                           *FRU and HQL numbers denote real time figures as of 3/23/2018




       For the week of 3-16-2018 to 3-22-2018 the average processing time for FRU applications from
     acceptance to final disposition is: Total 4.6 Days, Initial Review Only: 4.03 days, second review 5.13
                                                      Days
      The content of this document is for OFFICIAL USE ONLY. Any request for disclosure of this document or the information contained
      herein should be referred to either the originator of the weekly report, or the Maryland State Police, Licensing Division, 410.653.4500.


                                           UNCLASSIFIED//FOR OFFICIAL USE ONLY
                                                                                                                                   MSP003282
           Case 1:16-cv-03311-ELH Document 125-7 Filed 11/25/20 Page 53 of 104
                           UNCLASSIFIED//FOR OFFICIAL USE ONLY


                           MARYLAND STATE POLICE
                             Licensing Division Weekly Report




Total Active Wear and Carry Permit Holders as of 3/2/18 (Will be updated each month when next MAFSS




  The content of this document is for OFFICIAL USE ONLY. Any request for disclosure of this document or the information contained
  herein should be referred to either the originator of the weekly report, or the Maryland State Police, Licensing Division, 410.653.4500.


                                       UNCLASSIFIED//FOR OFFICIAL USE ONLY
                                                                                                                               MSP003283
           Case 1:16-cv-03311-ELH Document 125-7 Filed 11/25/20 Page 54 of 104
                           UNCLASSIFIED//FOR OFFICIAL USE ONLY


                           MARYLAND STATE POLICE
                             Licensing Division Weekly Report

Automation Portal:

Licensing Portal launched on 1/1/2017. To date the Licensing Portal has received 65,498 applications, and 56,574 citizens
have logged in and created an account.



Vacancies and Hiring Status:




Handgun Qualification License: Total Active HQL’s since 10/1/2013: 96,483

HQL Currently has (0) zero applications over 15 days.


                                                         HQL Bi-Weekly
              800                     755
                                                                    679
              700             643
              600                                           567

              500
              400
              300
              200
                                                                                                                        76        76
              100
                                                                                          11        13
                 0
                            HQL Received                 HQL Processed                  Disapprovals             Net Gain / Reduction
        This Week                 643                           567                            11                            76
        Last Week                 755                           679                            13                            76

                                                          This Week         Last Week


  The content of this document is for OFFICIAL USE ONLY. Any request for disclosure of this document or the information contained
  herein should be referred to either the originator of the weekly report, or the Maryland State Police, Licensing Division, 410.653.4500.


                                       UNCLASSIFIED//FOR OFFICIAL USE ONLY
                                                                                                                               MSP003284
               Case 1:16-cv-03311-ELH Document 125-7 Filed 11/25/20 Page 55 of 104
                               UNCLASSIFIED//FOR OFFICIAL USE ONLY


                               MARYLAND STATE POLICE
                                 Licensing Division Weekly Report

                                                Maryland Department of State Police / Licensing Division
                                                                                1111 Reisterstown Road
                                                                                   Pikesville, Maryland
                                                            Office: (410) 653.4500 / Fax: (410) 653.4036
Licensing Division                  2015          2016        2017          2018           2015          2016          2017          2018        Current
Weekly (13) Report                  Totals        Totals      Totals        Totals        Weekly        Weekly        Weekly        Weekly        Week
3/23/2018 through                                                                          Avg.          Avg.          Avg.          Avg.         Totals
3/29/2018                                                                                                                                        (2018)
*FRS Total Apps Received           37,646        52,434 51,851             15,366           710           1,008          997         1,182        1506

*FRS Disapprovals                    397           261         175            50              7             5            3.4           3.8         0

*HQL New                           20,160        28,039 23,888              7,573           380            539           459         582.5        701

*HQL Disapprovals                    333           574         566           140              6             11          10.9          10.7         12




      The content of this document is for OFFICIAL USE ONLY. Any request for disclosure of this document or the information contained
      herein should be referred to either the originator of the weekly report, or the Maryland State Police, Licensing Division, 410.653.4500.


                                           UNCLASSIFIED//FOR OFFICIAL USE ONLY
                                                                                                                                   MSP003285
               Case 1:16-cv-03311-ELH Document 125-7 Filed 11/25/20 Page 56 of 104
                               UNCLASSIFIED//FOR OFFICIAL USE ONLY


                               MARYLAND STATE POLICE
                                 Licensing Division Weekly Report

Licensing Division                  2015          2016        2017          2018           2015          2016          2017          2018        Current
Weekly (12) Report                  Totals        Totals      Totals        Totals        Weekly        Weekly        Weekly        Weekly        Week
3/23/2018 through                                                                          Avg.          Avg.          Avg.          Avg.         Totals
3/29/2018 (Cont)                                                                                                                                 (2018)




                           *FRU and HQL numbers denote real time figures as of 3/29/2018




    For the week of 3-23-2018 to 3-29-2018 the average processing time for FRU applications from
    acceptance to final disposition is: Total 4.77 Days, Initial Review Only: 4.17 days, second review 5.33
    Days.
      The content of this document is for OFFICIAL USE ONLY. Any request for disclosure of this document or the information contained
      herein should be referred to either the originator of the weekly report, or the Maryland State Police, Licensing Division, 410.653.4500.


                                           UNCLASSIFIED//FOR OFFICIAL USE ONLY
                                                                                                                                   MSP003286
           Case 1:16-cv-03311-ELH Document 125-7 Filed 11/25/20 Page 57 of 104
                           UNCLASSIFIED//FOR OFFICIAL USE ONLY


                           MARYLAND STATE POLICE
                             Licensing Division Weekly Report




Automation Portal:

Licensing Portal launched on 1/1/2017. To date the Licensing Portal has received 67,212 applications, and 57,541 citizens
have logged in and created an account.



  The content of this document is for OFFICIAL USE ONLY. Any request for disclosure of this document or the information contained
  herein should be referred to either the originator of the weekly report, or the Maryland State Police, Licensing Division, 410.653.4500.


                                       UNCLASSIFIED//FOR OFFICIAL USE ONLY
                                                                                                                               MSP003287
           Case 1:16-cv-03311-ELH Document 125-7 Filed 11/25/20 Page 58 of 104
                           UNCLASSIFIED//FOR OFFICIAL USE ONLY


                           MARYLAND STATE POLICE
                             Licensing Division Weekly Report

Vacancies and Hiring Status:




Handgun Qualification License: Total Active HQL’s since 10/1/2013: 97,094

HQL Currently has (1) one application over 15 days.


                                                            HQL Bi-Weekly
              800
                               701                            713
              700                       643
              600                                                      567

              500
              400
              300
              200
                                                                                                                                       76
              100
                                                                                              12        11                   12
                 0
                             HQL Received                  HQL Processed                    Disapprovals              Net Gain / Reduction
        This Week                  701                            713                              12                             12
        Last Week                  643                            567                              11                             76

                                                             This Week         Last Week




  The content of this document is for OFFICIAL USE ONLY. Any request for disclosure of this document or the information contained
  herein should be referred to either the originator of the weekly report, or the Maryland State Police, Licensing Division, 410.653.4500.


                                       UNCLASSIFIED//FOR OFFICIAL USE ONLY
                                                                                                                               MSP003288
               Case 1:16-cv-03311-ELH Document 125-7 Filed 11/25/20 Page 59 of 104
                               UNCLASSIFIED//FOR OFFICIAL USE ONLY


                               MARYLAND STATE POLICE
                                 Licensing Division Weekly Report

                                                Maryland Department of State Police / Licensing Division
                                                                                1111 Reisterstown Road
                                                                                   Pikesville, Maryland
                                                            Office: (410) 653.4500 / Fax: (410) 653.4036
Licensing Division                  2015          2016        2017          2018           2015          2016          2017          2018        Current
Weekly (14) Report                  Totals        Totals      Totals        Totals        Weekly        Weekly        Weekly        Weekly        Week
3/30/2018 through                                                                          Avg.          Avg.          Avg.          Avg.         Totals
4/5/2018                                                                                                                                         (2018)
*FRS Total Apps Received           37,646        52,434 51,851             16,603           710           1,008          997         1,186        1237

*FRS Disapprovals                    397           261         175            52              7             5            3.4           3.7         2

*HQL New                           20,160        28,039 23,888              8,163           380            539           459          583         590

*HQL Disapprovals                    333           574         566           162              6             11          10.9          11.6         22




      The content of this document is for OFFICIAL USE ONLY. Any request for disclosure of this document or the information contained
      herein should be referred to either the originator of the weekly report, or the Maryland State Police, Licensing Division, 410.653.4500.


                                           UNCLASSIFIED//FOR OFFICIAL USE ONLY
                                                                                                                                   MSP003289
               Case 1:16-cv-03311-ELH Document 125-7 Filed 11/25/20 Page 60 of 104
                               UNCLASSIFIED//FOR OFFICIAL USE ONLY


                               MARYLAND STATE POLICE
                                 Licensing Division Weekly Report

Licensing Division                  2015          2016        2017          2018           2015          2016          2017          2018        Current
Weekly (14) Report                  Totals        Totals      Totals        Totals        Weekly        Weekly        Weekly        Weekly        Week
3/30/2018 through                                                                          Avg.          Avg.          Avg.          Avg.         Totals
4/5/2018 (Cont)                                                                                                                                  (2018)




                            *FRU and HQL numbers denote real time figures as of 4/6/2018




      The content of this document is for OFFICIAL USE ONLY. Any request for disclosure of this document or the information contained
      herein should be referred to either the originator of the weekly report, or the Maryland State Police, Licensing Division, 410.653.4500.


                                           UNCLASSIFIED//FOR OFFICIAL USE ONLY
                                                                                                                                   MSP003290
           Case 1:16-cv-03311-ELH Document 125-7 Filed 11/25/20 Page 61 of 104
                           UNCLASSIFIED//FOR OFFICIAL USE ONLY


                           MARYLAND STATE POLICE
                             Licensing Division Weekly Report




Automation Portal:

Licensing Portal launched on 1/1/2017. To date the Licensing Portal has received 68,435 applications, and 58,288 citizens
have logged in and created an account.




  The content of this document is for OFFICIAL USE ONLY. Any request for disclosure of this document or the information contained
  herein should be referred to either the originator of the weekly report, or the Maryland State Police, Licensing Division, 410.653.4500.


                                       UNCLASSIFIED//FOR OFFICIAL USE ONLY
                                                                                                                               MSP003291
           Case 1:16-cv-03311-ELH Document 125-7 Filed 11/25/20 Page 62 of 104
                           UNCLASSIFIED//FOR OFFICIAL USE ONLY


                           MARYLAND STATE POLICE
                             Licensing Division Weekly Report

Vacancies and Hiring Status:




Handgun Qualification License: Total Active HQL’s since 10/1/2013: 97,879

HQL Currently has (0) applications over 15 days.


                                                            HQL Bi-Weekly
             1000
                                                              807
              800                       701                            713
                               590
              600

              400

              200
                                                                                              22        12                              12
                 0

             -200
                                                                                                                            -217
             -400
                             HQL Received                  HQL Processed                    Disapprovals              Net Gain / Reduction
        This Week                  590                            807                              22                            -217
        Last Week                  701                            713                              12                              12

                                                             This Week         Last Week




  The content of this document is for OFFICIAL USE ONLY. Any request for disclosure of this document or the information contained
  herein should be referred to either the originator of the weekly report, or the Maryland State Police, Licensing Division, 410.653.4500.


                                       UNCLASSIFIED//FOR OFFICIAL USE ONLY
                                                                                                                               MSP003292
Case 1:16-cv-03311-ELH Document 125-7 Filed 11/25/20 Page 63 of 104




                   Declaration Exhibit 2
Case 1:16-cv-03311-ELH Document 125-7 Filed 11/25/20 Page 64 of 104




                                                               MSP000273
Case 1:16-cv-03311-ELH Document 125-7 Filed 11/25/20 Page 65 of 104




                                                               MSP000274
Case 1:16-cv-03311-ELH Document 125-7 Filed 11/25/20 Page 66 of 104




                                                               MSP000275
Case 1:16-cv-03311-ELH Document 125-7 Filed 11/25/20 Page 67 of 104




                                                               MSP000276
Case 1:16-cv-03311-ELH Document 125-7 Filed 11/25/20 Page 68 of 104




                                                               MSP000277
Case 1:16-cv-03311-ELH Document 125-7 Filed 11/25/20 Page 69 of 104




                                                               MSP000278
Case 1:16-cv-03311-ELH Document 125-7 Filed 11/25/20 Page 70 of 104




                                                               MSP000279
Case 1:16-cv-03311-ELH Document 125-7 Filed 11/25/20 Page 71 of 104




                                                               MSP000280
Case 1:16-cv-03311-ELH Document 125-7 Filed 11/25/20 Page 72 of 104




                                                               MSP000281
Case 1:16-cv-03311-ELH Document 125-7 Filed 11/25/20 Page 73 of 104




                                                               MSP000282
Case 1:16-cv-03311-ELH Document 125-7 Filed 11/25/20 Page 74 of 104




                                                               MSP000283
Case 1:16-cv-03311-ELH Document 125-7 Filed 11/25/20 Page 75 of 104




                                                               MSP000284
Case 1:16-cv-03311-ELH Document 125-7 Filed 11/25/20 Page 76 of 104




                                                               MSP000285
Case 1:16-cv-03311-ELH Document 125-7 Filed 11/25/20 Page 77 of 104




                  Declaration Exhibit 3
                                                                                                                                       MSP Licensing Division HQL Section
                                                                                                                                 Sworn and Civilian Personnel Compensation 2017



             Sworn Name              Salary          FICA (1.45%)   Unemployment (0.28%)             Retirement (83.73%)      Health Insurance ($10,547)    Retiree Health ($6,117)        Clothing Allowance ($1,500)       Total                      OT Rate    OT Hours    Total OT Pay        Total
Sgt. Jeremy Burns                $       85,208.00 $       1,235.52 $             238.58         $               71,344.66   $                  10,547.00 $                 6,117.00       $                 1,500.00 $               176,190.76 $         61.21         248   $ 15,180.74 $       191,371.49
Cpl. Gerald Askins               $       72,143.00 $       1,046.07 $             202.00         $               60,405.33   $                  10,547.00 $                 6,117.00       $                 1,500.00 $               151,960.41 $         51.83          88   $ 4,560.76 $        156,521.17
Senior Trooper Ricardo Amoroso   $       72,146.00 $       1,046.12 $             202.01         $               60,407.85   $                  10,547.00 $                 6,117.00       $                 1,500.00 $               151,965.97 $         51.83         137   $ 7,100.58 $        159,066.55
                                                   $            ‐   $                 ‐          $                     ‐
Cpl. Michael Smith               $       73,947.00 $       1,072.23 $             207.05         $               61,915.82   $                 10,547.00 $                     6,117.00 $                      1,500.00 $             103,589.17 $         53.12         36 $      1,912.42 $      105,501.60

            SUB‐TOTAL            $     303,444.00 $           4,399.94 $                849.64 $               254,073.66 $                    42,188.00 $                    24,468.00 $                      6,000.00 $             583,706.31                               $ 28,754.50 $       612,460.81


            Civilian Name            Salary              FICA (7.28%)     Unemployment (0.28%)       Retirement (19.74%)      Health Insurance ($10,547)        Retiree Health ($6,117)        Clothing Allowance ($0)       Total
Diane Armstrong                  $       39,341.00   $         2,864.02   $             110.15   $                7,765.91   $                  10,547.00   $                   6,117.00   $                        ‐    $             66,745.09    $      28.26          57 $     1,610.95   $     68,356.04
Monique Mitchell                 $       40,298.00   $         2,933.69   $             112.83   $                7,954.83   $                  10,547.00   $                   6,117.00   $                        ‐    $             67,963.35    $      28.95             $          ‐     $     67,963.35
Tienda Greene                    $       34,536.00   $         2,514.22   $              96.70   $                6,817.41   $                  10,547.00   $                   6,117.00   $                        ‐    $             60,628.33    $      24.81       100.5 $     2,493.44   $     63,121.77
Mona Smith                       $       39,162.00   $         2,850.99   $             109.65   $                7,730.58   $                  10,547.00   $                   6,117.00   $                        ‐    $             66,517.23    $      28.13         47 $      1,322.28   $     67,839.51
Samuel Michaelson                $       34,536.00   $         2,514.22   $              96.70   $                6,817.41   $                  10,547.00   $                   6,117.00   $                        ‐    $             60,628.33    $      24.81             $          ‐     $     60,628.33
Diane Duckett                    $       27,048.00   $         1,969.09   $              75.73   $                5,339.28   $                  10,547.00   $                   6,117.00   $                        ‐    $             51,096.10    $      19.43             $          ‐     $     51,096.10
Dellene Lizama                   $       27,048.00   $         1,969.09   $              75.73   $                5,339.28   $                  10,547.00   $                   6,117.00   $                        ‐    $             51,096.10    $      19.43             $          ‐     $     51,096.10
Brett Stevens                    $       77,699.00   $         5,656.49   $             217.56   $               15,337.78   $                  10,547.00   $                   6,117.00   $                        ‐    $            115,574.83    $      55.82             $          ‐     $    115,574.83

            SUB‐TOTAL            $     319,668.00 $          23,271.83 $                895.07 $                63,102.46 $                    84,376.00 $                    48,936.00 $                           ‐    $            540,249.36                               $   5,426.67 $      545,676.03

              TOTALS             $     623,112.00 $          27,671.77 $              1,744.71 $               317,176.12 $                   126,564.00 $                    73,404.00 $                      6,000.00 $            1,123,955.67                              $ 34,181.16 $      1,158,136.84
                                                                                                                                                                                                                                                                                                                 Case 1:16-cv-03311-ELH Document 125-7 Filed 11/25/20 Page 78 of 104




                                                                                                                                                                                                                                                                                              MSP001518
Case 1:16-cv-03311-ELH Document 125-7 Filed 11/25/20 Page 79 of 104




                Declaration Exhibit 4
Case 1:16-cv-03311-ELH Document 125-7 Filed 11/25/20 Page 80 of 104




                                                                      MSP003197
Case 1:16-cv-03311-ELH Document 125-7 Filed 11/25/20 Page 81 of 104




               Declaration Exhibit 5
       Case 1:16-cv-03311-ELH Document 125-7 Filed 11/25/20 Page 82 of 104


              IMPORTANT PRIORITY MESSAGE
                IMMEDIATE ACTION REQUIRED
                                                Licensing Division
                                             1111 Reisterstown Road
                                              Pikesville, MD 21208
                                                March 12, 2012

TO:     APPLICANTS FOR SERVICES PROVIDED BY THE MARYLAND STATE POLICE LICENSING DIVISION

RE:     NEW FINGERPRINT PROCEDURES EFFECTIVE MARCH 19, 2012

          EFFECTIVE March 19, 2012, The Maryland Department of State Police will no longer accept federal and/or
state fingerprint cards from Applicants for Permits, Licenses, Commissions or any other type of certification or
identification related to Licensing Division activities and/or responsibilities. In addition, the Federal Bureau of
Investigation (FBI) has reduced the amount they charge for fingerprint and name based criminal history records
checks. The fee change is effective March 19, 2012.

         The Maryland Department of Public Safety and Correctional Services, the entity that processes both State
and Federal fingerprint cards (inked and rolled type), has notified the Maryland State Police that they will only
process electronic submissions of fingerprints beginning on April 15, 2012. The Federal Bureau of Investigation
prompted this action as they, at the direction of their Director, will no longer accept fingerprint cards for
                                                                                           th
comparison purposes. Due to fee changes and operational preparations for the April 15 move away from
fingerprint cards, the Department of State Police will begin the transition on March 19, 2012.

        EFFECTIVE MARCH 19, 2012, ALL FINGERPRINTS MUST BE SUBMITTED ELECTRONICALLY VIA AN
APPROVED SITE OR VENDOR. FOR FURTHER INFORMATION PLEASE USE THE BELOW LINK TO REVIEW THE NEW
POLICIES AND PROCEDURES PRESENTED BY THE MARYLAND DEPARTMENT OF PUBLIC SAFETY AND
CORRECTIONAL SERVICES AS WELL AS THE LOCATION OF AVAILABLE SITES FOR ELECTRONIC FINGERPRINTING:

                               http://www.dpscs.state.md.us/publicservs/fingerprint.shtml

          APPLICATIONS MUST BE POSTMARKED AS SENT TO THE LICENSING DIVISION WITHIN 72 HOURS OF
FINGERPRINTS BEING ELECTRONICALLY SUBMITTED THROUGH AN ELECTRONIC FINGERPRINT PROCESSING
CENTER. IF YOUR APPLICATION IS NOT SUBMITTED WITHIN 72 HOURS IT MAY BE RETURNED TO THE APPLICANT.
This is important as the value of fingerprints submitted decreases over time and results become unusable after 30
calendar days.

         IMPORTANT NOTE: ATTACH THE RECEIPT PROVIDED BY THE FINGERPRINT PROCESSING CENTER TO THE
FRONT LEFT UPPER CORNER OF THE FIRST PAGE OF THE APPLICATION WHEN SUBMITTING. THE TRACKING
NUMBER PROVIDED ALLOWS PERSONNEL TO LOCATE AND ACCESS FINGERPRINT COMPARISON RESULTS AMONG
ALL THAT ARE RECEIVED BY THE DIVISION. Applications received without the receipt may not be processed in a
timely manner or at all in some cases. Authorization codes for the various requests are available at the Electronic
Fingerprint Processing Centers.

       IF YOUR APPLICATION IS RECEIVED BY THE LICENSING DIVISION, AND WE DO NOT RECEIVE
NOTIFICATIONTHAT THE FINGERPRINTS HAVE BEEN SUBMITTED WITHIN FIVE BUSINESS DAYS, YOUR
APPLICATION WILL BE RETURNED



                                                                                                        MSP001435
      Case 1:16-cv-03311-ELH Document 125-7 Filed 11/25/20 Page 83 of 104

RE:      NEW FINGERPRINT PROCEDURES EFFECTIVE MARCH 19, 2012
March 12, 2012
Page 2 of 2

       FEES TO THE LICENSING DIVISION ARE NON REFUNDABLE. FEES PAID TO THE ELECTRONIC FINGERPRINT
PROCESSING CENTER DO NOT INCLUDE THOSE FEES OWED TO THE LICENSING DIVISION FOR THE PROCESSING OF
THE ACTUAL APPLICATION. THE FINGERPRINT PROCESSING CENTERS ARE UNDER PRIVATE OWNERSHIP AND THEIR
FEES COULD VARY. THE DEPARTMENT MARYLAND STATE POLICE IS NOT AFFILIATED WITH THE ELECTRONIC
FINGERPRINT PROCESSING CENTERS AND DO NOT REGULATE NOR RECEIVE OR BENEFIT FROM ANY FEE THAT THEY
MAY CHARGE. PLEASE ENSURE YOU HAVE CALCULATED YOUR FEES CORRECTLY. CHECKS OR MONEY ORDERS SENT
TO THE MARYLAND STATE POLICE SHOULD NOT INCLUDE FEES FOR FINGERPRINTS ELECTRONICALLY CAPTURED
AFTER MARCH 19, 2012, UNLESS PAPER FINGERPRINT CARDS HAVE BEEN SUBMITTED BY OUT-OF-STATE
APPLICANTS.

         One exception to the above procedure exists. If you are an applicant who maintains a primary residence
outside of Maryland AND this address is supported by an out-of-state driver’s license you may continue to submit
State and Federal fingerprint cards. FBI-Approved Channelers may be used by out of state applicants required to
submit FBI fingerprint cards as in the case of renewals. Approved Channelers may be found on the FBI web site. All
other applicants who submit fingerprint cards obtained after March 19, 2012, will have their application rejected.

                                              FINGERPRINT FEE CODES

         Below are the codes to be used when having your fingerprints taken for submission to the Maryland
Department of Public Safety and Correctional Services in response to a request for services from the Maryland
State Police Licensing Division.

    1. Handgun Permit              ……………………………………………………. 9400082484

    2. Security Guard (Individual)         ………………………………………..                   9300000802

    3. Private Detective (Individual) ………………………………………..                        9400082495

    4. Security Agency/Private Detective Agency (Company)…… 9400082495

    5. Special Police/Railroad Police Commissions …………………                      9400082506

    6. Security Systems Agency/Security Systems Technicians…                   9700004860

    7. Regulated Firearms Dealer           ………………………………………..                   9400082473

    8. Class III          ……………………………………………………………….                            9400082473



                IMPORTANT PRIORITY MESSAGE
                   IMMEDIATE ACTION REQUIRED
                                                                                                      MSP001436
Case 1:16-cv-03311-ELH Document 125-7 Filed 11/25/20 Page 84 of 104




               Declaration Exhibit 6
FIRST_NAME    LAST_NAME     SID       DATE_OF_BIRTH       LICENSE_NO        NOTES
Edythe        Klein           1178701       31-May-48     HQL-2015-009590   could not find any criminal records
Gary          Sadowski        1507626       21-Nov-67     HQL-2016-003796   DNR charge - fail to display current valid - Guilty
Christopher   Wilson          2014733        8-Nov-72     HQL-2015-005539   Assault 1st; Assault 2nd; Dangerous Weapon-Int/Injure - Nolle Pros on all charges
Robert        Pavlik          2147096       28-Nov-62     HQL-2015-001752   Assault 1st; Assault 2nd; Reckless Endangerment; Firearm Use/Fel-viol crime
                                                                            Disorderly conduct & CDS:Poss Paraphernalia - Guilty but not prohibitors; Threat/St Offical/To Injure-
                                                                            Stet; CDS:Possession-Marihuana-Guilty not a prohibitor; CDS:Poss Paraphernalia-NP; CDS-Possession-
David         Williams       2244641       11-Feb-86      HQL-2015-013270   Marihuana-NP
Louis         Mueller       2270580 25-OCT-77             HQL-2015-005552   child abuse 2nd degree PBJ-completed; Assault 2nd Nolle Pros
Geoffrey      Parks         2283246 19-DEC-82             HQL-2015-005470   disorderly conduct Nolle Pros; Fail Obey Renbld/Lawfl Nolle Pros
Crystal       Davis         2364095 02-FEB-86             HQL-2015-006078   assault 2nd Stet; Theft less 1,000 Stet
                                                                            Assault 1st-NP; Assault 2nd-GUILTY; Reckless Endangerment-NP; Firearm Use-Fel:Viol Crime-NP - HQL
Jerimy        Christensen    2701579         22-Jul-82    HQL-2014-006536   REVOKED
Latorya       Williams       2638806          6-Apr-82    HQL-2015-008706   Burglary 3rd; Trespass:Private Property; Harass; A Course of Conduct; MDOP $1,000
LARRY         Whitt         309100   07-FEB-53            HQL-2015-002229   assault 2nd Nolle Pros; assault 2nd PBJ unsupervised
Murray        Musa            328445         9-Sep-85     HQL-2017-002975   Assault 1st; Assault 2nd; Firearm Use/Fel-Viol Crime
                                                                            Assault 1st-PBJ; Handgun in Vehicle-NP; Firearm Use/Fel-Viol Crime-NP; Theft less $1,000-NP; Armed
Cary          Synan           895386          17-Jul-58 HQL-2014-011049     Robbery-NP; Robbery-NP; Reckless Endangerment-NP - HQL REVOKED
                                                                            Assault 1st-NP; Assualt 2nd-JA; HGV Use/Fel-Viol Crime-NP; Handgun on Person-JA; Reckless
Tyrone        Winder         1008637         13-Jan-70    HQL-2016-008641   Endangerment-JA; Harrass-JA; Stalking-JA
Robert        Snyder         1037833          24-Jul-69   HQL-2014-004621   Assault 1st; Assault 2nd; Firearm Use/Fel-Viol Crime - All dispostions dismissed
Derrell       Coley          1072405        23-May-70     HQL-2015-015074   Theft less than $100 - NP
Pierre        Fletcher       1138650         18-Feb-65    HQL-2015-017582   Assault 1st -NP; Assault 2nd; Theft 1,000-10,000 -Judgment of Acquital
Ronald        Bierman        1269490        10-Nov-66     HQL-2014-005022   Rape Second Degree - GUILTY - HQL REVOKED
Jeffrey       Cresanto       1206225          27-Jul-71   HQL-2016-004220   Assault 1st-NP; Assault 2nd-GUILTY; Reckless Endangerment-NP - HQL REVOKED
Frank         Bush           1266853        28-Mar-69     HQL-2014-006176   Sex Abuse Minor; Sex Offense 3rd; Sex Offense 4th-Vag Int 14/15; Child Abuse: 2nd-Cust
David         Beall          1335305         13-Apr-65    HQL-2017-019753   no open criminal records found
Mark          Sutton         1346491         26-Oct-60    HQL-2015-006213   Assault 1st-Dismissed; Assault 2nd-PBJ Unsupervised; CDS Possess Not Marijuana-Dismissed
William       Curtis         1368029         14-Feb-69    HQL-2017-009980   Assault 1st; Firearm Use/Fel-Viol Crime; Assualt 2nd; Reckless Endangerment - All Charges NP
Michael       Laciny         1370889         19-Sep-65    HQL-2017-017489   no open criminal records found
Husain        Rashid         1379075          14-Jul-71   HQL-2017-015464   no open criminal records found
Eric          Johnson        1415294          12-Jul-71   HQL-2014-009677   domestic violence order denied
Robert        Monroe         1431222         11-Jun-73    HQL-2016-007879   Attempted Robbery; Battery; MDOP +300; Handgun - all NP; Battery Stet
Darrell       Poston         1459945         28-Feb-71    HQL-2016-016601   Assault 2nd; Assault 1st - Both charges NP
Joshua        Pittman        1491210        12-Dec-66     HQL-2017-003584   no open criminal records found
Daniel        Delmar         1493335        26-Mar-60     HQL-2017-013474   no open criminal records found
Rashaune      Hammond        1504708        26-Nov-73     HQL-2014-007810   Assault 1st; Assault 2nd; Handgun in Vehicle; Handgun on Person; Reckless Endangerment
Kresslin      Clark          1504746         10-Jan-72    HQL-2014-014551   Murder 2nd; Manslaughter; Firearm Use/Felony/Violent Crime - All Charges NG
Richard       Hohlbein       1555107          7-Oct-60    HQL-2015-007845   Assault 1st; Assault 2nd
Kyle          Johnson        1602379          22-Jul-75   HQL-2017-001022   Assault 2nd-Stet; Reckless Endangerment-Stet
                                                                                                                                                                                     Case 1:16-cv-03311-ELH Document 125-7 Filed 11/25/20 Page 85 of 104




Carlin        Penny          1576029         23-Sep-73    HQL-2016-021632   could not find any criminal records
Sean          McCoy          1614025        13-Nov-78     HQL-2014-001657   Assault 2nd - GUILTY - HQL REVOKED
David         Corbin          160361         30-Apr-61    HQL-2017-023049   no open criminal records found


                                                                                                                                                                MSP001218
Cory        Dorsey         1612298           9-Apr-71    HQL-2017-018030   no open criminal records found
Bruce       Brewster        161667          13-Feb-49    HQL-2017-011368   no open criminal records found
Leo         Moser          1639350          13-Aug-59    HQL-2015-002776   Assault 2nd - NP
Brian       Butler         1561644           20-Jul-71   HQL-2013-002515   GUILTY - Assault 1st Degree / PBJ on 5/11/15 - HQL REVOKED
Santana     Nottage        1658023          11-Nov-73    HQL-2015-013608   Assault 1st; Assault 2nd; Assault 2nd - first 2 dismissed, third stet
Richard     Weible         1682310          22-Aug-63    HQL-2017-013510   no open criminal records found
                                                                           Assault 1st Not Guilty; Assault 2nd Not Guilty; Reckless Endang Not Guilty; Misconduct in Ofc Not
DAVID       MANN          1735294 22-SEP-67              HQL-2014-012801   Guilty
Lamont      Leathers       1741599        29-Jan-78      HQL-2016-010885   CDS:Poss-Marijuana - Stet
Samuel      Bryant         1764768       29-Nov-74       HQL-2014-004986   GUILTY - Assualt Second Degree
Charles     Turpin         1791823         2-Oct-69      HQL-2016-001372   Assault 1st-NP; Assault 2nd-No disposition
Jason       Nolan          1792694         1-Sep-80      HQL-2017-002918   no active criminal cases found
Jamie       Davis          1806339        19-Feb-78      HQL-2017-000116   no criminal records found

Ron         Titchenell     1824344         4-Sep-75 HQL-2017-011241 Assault 1st; Assault 2nd; Handgon on Person; Handgun in Vehicle; Firearm Use/Fel-Viol Crime
                                                                    theft less 1,000 PBJ unsupervised-not a prohibitor per Durkee (max sentence 18 mos); assault 1st Nolle
JOSE        APARICIO      1825435 14-JUL-81         HQL-2014-006237 Pros; assault 2nd Stet
Brian       Kolling        1828177         6-Apr-57 HQL-2017-020700 no open criminal records found
Darryl      Bradley        1857446         2-Jun-68 HQL-2015-012432 Motor Veh/Unlawful taking; U/U Livestock MV Etc; Theft: $500 Plus - All charges NP
Ann         Scott          1869110         5-Sep-69 HQL-2014-013059 Assault 1st; Assault 2nd; Firearm Use/Fel-Viol Crime - All dispositions NP
William     Moore         1907528 28-MAR-78         HQL-2015-005547 deadly weapon not guilty

Terence     Tugado         1913573          9-Sep-72 HQL-2015-009424 Assault 1st-NP; Assault 2nd-Stet; Dangerous Weapon-Conceal-Stet; Dangerous Weapon-Int/Injure-PBJ
CHRISTINE   GARVER        1938578 03-AUG-51           HQL-2014-014203 domestic violence order denied
THIDA       LACH          1993464 16-JAN-80           HQL-2014-008295 assault 2nd abated by death
                                                                      Amed Robbery/Assault 1st (15 total charges) all charges were NP except GUILTY on Con-Armed
Kenya       Williams       2030971        17-Mar-74 HQL-2013-003295 Robberty - HQL Revoked
Toby        Bailey         2023395           3-Jan-78 HQL-2016-019890 no criminal records found
Michael     Murphy         2063346         13-Jan-81 HQL-2017-018702 no criminal records found
Brandon     Williams       2092790 30-Dc-90           HQL-2016-026395 Assault 1st - NP; Assault 2nd - NP
Carl        Brunner        2115613        12-Aug-76 HQL-2014-005241 cannot find any records
Adam        Volz           2130302        14-Aug-84 HQL-2016-026379 Assault 1st; Assault 2nd - all charges dismissed
Joshua      Byrd           2139644        10-Mar-85 HQL-2015-010952 Assault 1st; Assault 2nd; Firearm Used/Fel-Viol Crime; Handgun on Person - All Cases NP
Raphael     Hubbins        2167505        13-Sep-78 HQL-2017-021229 no open criminal records found
                                                                      Theft: 1,000 to under 10,000; Theft less 1,000; Theft-Scheme 1K to under 10K; 2nd hand dealer trans
                                                                      w/minor; 2nd hand dealer daily report; 2nd hand dealer file w/police; 2nd hand dealer holding req; 2nd
Camille     Edwards        2170431        24-Aug-80 HQL-2017-020847 hand dealer label items
                                                                      Theft < 1000-GUILTY; Theft 1000 to under 10000-NP; Theft Scheme 1000 to under 10000-NP; CDS: Poss
Jahonn      Naimi-Ezami    2191996        11-Apr-84 HQL-2014-009621 Paraphernalia-NP; CDS: Possess-not marijuana-NP
                                                                      Sex Abuse Minor; Sex Offense 2nd Degree; Sex Offense 3rd Degree; Sex Offense 4th Degree; Assault
                                                                                                                                                                               Case 1:16-cv-03311-ELH Document 125-7 Filed 11/25/20 Page 86 of 104




Garfield    Dunkley        2160540          29-Jul-82 HQL-2014-009270 2nd - Guilty - HQL REVOKED




                                                                                                                                                               MSP001219
                                                                     Assault 1st; Assault 2nd - NP on both cases. Addl charges with no dispositions - had reviewed by Sgt.
Brandon     DiMichele     2202073          26-Jan-82 HQL-2016-004777 Durkee and he said ok to let approval go as they lumped the charges into 3
Joseph      Walter        2235875           7-Mar-83 HQL-2016-012127 GUILTY - sex abuse minor - HQL REVOKED
Eric        Owens         2220287          24-Aug-82 HQL-2017-020356 no open criminal records found

Donte       Lee           2241398           12-Jan-83 HQL-2013-001776 Assault 1st&2nd; Firearm Use/Fel-Viol Crime; Handgun on Person; MDOP + 1,000 - All charges NP
Nicholas    Gioia         2210524            30-Jul-77 HQL-2013-000085 GUILTY - Assault 2nd Degree on 5/5/2015 - HQL REVOKED
                                                                       Assault 1st - NP; Assault 2nd - GUILTY; Reckless Endanger-NP; Handgun Person-NP; Handgun Vehicle-
JOSEPH      PLACE        2257464    18-OCT-41          HQL-2014-001484 NP; Firearm Use-NP - HQL REVOKED
Brittany    Logan         2253616          16-Sep-87 HQL-2016-018864 Burglary 4th; MDOP - $1,000 both dismissed; MDOP - $1,000 - NG
DENISE      BROWN        2305913    12-APR-68          HQL-2014-012708 cannot find any records
Ahmed       Elsigai       2312340            2-Feb-64 HQL-2015-016535 Assault 1st; Assault 2nd; Firearm Use-Fel-Viol Crime - All charges NP
Mark        Polanowski    2313567          17-Mar-81 HQL-2013-003148 Assault 1st-Dismissed; Assault 2nd-Stet
Marcus      Burks         2341695          28-Aug-94 HQL02015-015082 Robbery-NP; Theft less $1,000-NP; Assault 2nd-Guilty - HQL REVOKED
                                                                       Assault 1st; Handgun Use; Carry Handgun & Conspiracy Assault 1st - NP; Assualt 2nd - PBJ / Assault
Shawn       Cowans        2343445           3-May-85 HQL-2015-018365 2nd; Handgun on Person - NP
Shayne      Harding       2361987            6-Oct-84 HQL-2017-012078 CDS:Poss w/Int Maf/Distr/Disp - PBJ
Jacques     Rene          2383804           13-Apr-81 HQL-2016-000872 no criminal case found - located a trafffic case with disposition FTA
RICO        HOOVER       2385762    08-NOV-78          HQL-2015-000152 assault 2nd nolle pros
Philip      Valentino     2396204            1-Oct-76 HQL-2015-015236 Assault 1st; Assault 2nd; Firearm Use all NP, Reckless Endangerment Judgment Stayed
Davon       Jackson       2398805          16-Mar-88 HQL-2014-003072 Assault 2nd - PBJ; Firearm Use - NP; Reckless Endangerment - NP
Ideai       Gray          2402410            26-Jul-83 HQL-2017-017520 no open criminal records found
Chervonna   Shorts        2405867          21-Nov-83 HQL-2014-001146 Robbery, Assault 2nd, Theft less $1,000 - all NP
Jacob       Pinkney       2409127            12-Jul-84 HQL-2017-007792 CDS:Possession-Marihuana; CDS:Poss Paraphernalia - both cases Stet
Cory        Hines         2411618           13-Apr-82 HQL-2016-016677 Assault 1st-NP; Assault 2nd-NG; CDS Possession-Marihuana-NP
Adam        Keppen        2426175          15-Dec-84 HQL-2016-005758 Assault 1st; Assault 2nd - All charges Stet
Ralph       Taylor        2427403          12-Sep-62 HQL-2014-000264 wrong SID number was listed on HQL application
Antonio     Mann          2439239           26-Apr-82 HQL-2016-017340 no criminal case found - could only locate traffic cases
David       Brown         2451167          26-Feb-86 HQL-2014-006201 Harras;A course of conduct; Tel Misuse:Repeat Calls; Elec Mail Harrass - all charges: Stet
Adolfo      Ochoa         2507781           13-Jan-85 HQL-2016-021326 Burglary 3rd-NP; Burglary 4th-NP; Assault 2nd-PBJ/Supevised Probation - HQL REVOKED
Keiya       Todman        2468873           19-Jun-82 HQL-2017-016643 no open criminal records found
Takema      Owens         2473888          10-Apr-85 HQL-2017-022881 no open criminal records found
George      Thomas        2535791          16-Aug-88 HQL-2014-002502 Assault 1st; Assault 2nd; Mal Dest Prop/Valu $1,000 - All dispositions NP
Rashard     Phenious      2568293          29-Aug-85 HQL-2017-014692 no open criminal records found
            Moore         2572582           26-Jun-83 HQL-2016-025996 Assault 1st-NP; Assault 2nd-JA; Firearm Use/Fel-Viol Crime-JA; Reckless Endangerment-JA
Michael     Dunham        2588872            7-Oct-81 HQL-2015-000364 Possess Alcohol in Public - NP
                                                                       Firearm/Drug Traf Crime; CDS: Distr Etc w/Firearm; CDS: Possess-not marijuana; CDS: Poss w/int to
Phillipe    Jordan        2596605          22-Nov-79 HQL-2016-014993 Dist; Firearm Use/Fel-Viol Crime; CDS: Poss w/I Dist: Narc
                                                                       Assault 1st Noell Pros; Assault 2nd Not Guilty; Reckless Endanger Not Guilty; Disturbing the Peace Noell
                                                                                                                                                                                  Case 1:16-cv-03311-ELH Document 125-7 Filed 11/25/20 Page 87 of 104




BRIAN       ARMENTROUT   2610726    22-JAN-87          HQL-2014-003354 Pros
Charles     Getner        2650161          13-Nov-83 HQL-2014-004225 Assault 1st; Assault 2nd - both cases dismissed/Assault 2nd - Stet
Reginald    Hedgepeth     2650911           12-Jan-89 HQL-2017-009439 no open criminal records found


                                                                                                                                                            MSP001220
                                                                   Armed Robbery; Firearm Use/Fel-Viol Crime; Robbery; Theft 1000-10000; Assault 2nd; Handgun on
                                                                   Person; Dangerous Weapon-Conceal; Dangerous Weapon-Int/Injure; Assault 1st; Handgun in Vehicle -
Purnell    Anderson       2686113         1-Sep-86 HQL-2015-012658 All Charges NP

ADRIAN     MATTHEWS      2709005 18-FEB-83           HQL-2014-009542   Assault 1st Noell Pros; Con-Assault 1st Noell Pros; Assault 2nd & Con-Assault - Judgement of Acquital
Avon       Whyte          2710829         1-Feb-91   HQL-2016-004315   Assault 2nd; False Imprisonment; Mal Dest Prop/Valu-$500 - all NP
Austin     Tippett        2701869        30-Oct-93   HQL-2017-000578   Reckless Endangerment - GUILTY
Timothy    Harris         2733720       18-Mar-87    HQL-2015-012185   Assault 1st-NP; Assault 2nd-NG
Hether     Holt           2744740        14-Sep-83   HQL-2017-003974   Assault 1st-NP; Assault 2nd; Reckless Endangerment
Kyle       Thompson       2787767        12-Apr-85   HQL-2015-001762   Sex Abuse Minor; Sex Offense 1st; Sex Offense 3rd
Justin     Smith          2803665       16-Mar-89    HQL-2015-003026   Att-Kidnap child under 16; Assault 2nd - All Charges NP
William    Slade          2816927       30-May-58    HQL-2017-008555   no open criminal records found

James      Morris          285060         3-Sep-48 HQL-2015-009291 Sex Offense 2nd; Sex Offense 3rd; Child Abuse:Parent; Perverted Practice; Sodomy-General
Sheresse   Mclaurin       2880132        24-Sep-84 HQL-2017-011409 no open criminal records found
                                                                    Burglary 2nd-General; Burglary 4th-Tools; Theft: 1000 to under 10000; Mal Dest Prop/Valu-$1000; CDS:
Charles    Carter         2880857         15-Jul-82 HQL-2016-009161 Possess-Not Marijuana - All Charges NP
                                                                    Assault 1st-NP; Assault 2nd-NP; Reckless Endangerment-NP; Handgun on Person-NP; Handgun in
Edward     Johnson        2892666         6-Dec-84 HQL-2016-007685 Vehicle-PBJ
Steven     Hamrick        2850332         4-Aug-86 HQL-2014-002612 GUILTY - Assault 2nd - HQL REVOKED
Katya      Ferrell        2899343        31-Aug-89 HQL-2017-023352 no open criminal records found
Brandon    Andreadakis    2904230        10-Dec-85 HQL-2017-020067 no open criminal records found
Carlton    Brittingham    2923810         4-Jun-88 HQL-2017-016508 no open criminal records found
Gregory    Williams       2945330        14-Jan-85 HQL-2017-007782 no open criminal records found
Thomas     Tang           2961024        31-Dec-78 HQL-2014-005367 Assault 1st-NP; Assault 2nd-NP; Handgun in Vehicle-PBJ; Reckless Endangerment-NP

John       Waters         2963699        17-Apr-91 HQL-2014-008728 Armed Robbery-GUILTY; Firearm Use-Fel-Viol Crime-GUILTY; Impersonation UU/Uniform-GUILTY
                                                                    Armed Robbery-NP; Robbery-NP; Assault 1st-NP; Assault 2nd; Theft Less $1,000; Con-Armed Robbery;
Presley    Burnett        2964592       21-Mar-87 HQL-2015-000293 Con-Robbery; Firearm Use/Fel-Viol Crime
Declan     Madunachor     3000596       31-Dec-57 HQL-2016-009660 Assault 1st; Assault 2nd - All charges dismissed
                                                                    poss control danger substance-NP; Poss w/intent use drug paraphnelia -NP; handgun on person-Stet;
Jeffrey    Simon          3005354       30-May-88 HQL-2014-006260 handgun in vehicle-Stet; poss firearm/ammo/minor-Stet
Mario      Jackson        3011858         8-Mar-83 HQL-2015-000693 Manslaughter by Auto-GUILTY; Homicide MV Intox -NP - HQL REVOKED
Michael    Vasiliou       3013294        13-Jan-77 HQL-2015-009435 Assault 1st; Assault 2nd; Firearm Use/Felony/Violent Crime
William    Smith          3030773          6-Jun-88 HQL-2016-017364 Assault 1st; Assault 2nd; Reckless Endangerment; Mal Dest Prop - $1,000
                                                                    Sex Abuse Mnr/Cont Course Cndct; Sex Abuse Minor:House/Fam; Rape 2nd; Assault 2nd; Sexual
Ridwan     Osanyipenju    3045942        27-Sep-85 HQL-2015-004562 Solicitation of a Minor; Indecent Exposure; CDS:Poss-Marijuana 10GM+
Cory       Hamilton       3047856        12-Feb-85 HQL-2017-011099 no open criminal records found
                                                                    Assault 1st; Assault 2nd; Reckless Endangerment; Handgun in Vehicle; Handgun on Person; Firearm
Martin     Mundo          3072934        21-Jun-63 HQL-2014-012912 Use/Fel-Viol Crime
                                                                                                                                                                               Case 1:16-cv-03311-ELH Document 125-7 Filed 11/25/20 Page 88 of 104




David      Downes         3113931        21-Sep-85 HQL-2014-003801 Assault 1st/Assault 2nd both dismissed/Assault 2nd-Stet
                                                                    Robbery with Deadly Weapon (DJS) - Sustained/Delinquent - Revocation Overturned expungment
Dandre     Adams          3117370        26-Jun-90 HQL-2016-021836 paperwork recd


                                                                                                                                                           MSP001221
Sade         Dent        3161541            5-Mar-93 HQL-2016-022152 Assault 1st; Assault 2nd; Reckless Endangerment; Handgun on Person - All Charges NP
William      Smith       3185629           14-Dec-86 HQL-2016-021832 Malicious Destruction of Property
                                                                      Assault 2nd; Reckless Endangerment; Handgun on Personal / all charges NP; CDS Possession Marijuana
Frederick    Williams    3175256   29-Oct-85          HQL-2015-011274 Arrest 7/9/2016 - HQL REVOKED
                                                                      Murder 1st-GUILTY; Assault 1st-NP; Use Hangun/Crime of Viol/Comm-GUILTY; Carry Hangun-NP;
Daron        Odom        3187589   15-Jul-74          HQL-2016-004316 Transport Handgun on Roadway-NP - HQL REVOKED
Laila        Ali         3197726   23-Jul-89          HQL-2015-005166 CDS Poss W/Int To Dist; CDS:Possess-Not Marijuana - all charges NP
Aderemi      Odutola     3207574   19-Dec-58          HQL-2017-01694 no open criminal records found
Jack         Mech        3213764   28-Aug-79          HQL-2015-018075 all charges listed as NP
Timothy      Lewis       3149308           19-Feb-89 HQL-2014-012558 GUILTY - CDS Possessioin with Intent to Distribute Marijuana on 7/2/2015 - HQL REVOKED
Rodryquies   Beckwith    3222500           18-Oct-88 HQL-2015-011860 Att 1st Degree Murder; Att 2nd Degree Murder; Assault 1st; Firearm Use-Fel/Viol Crime
Andrew       Porter      3232513           26-Aug-86 HQL-2014-012447 Assault 1st; Assualt 2nd - all charges NP
Brian        Schimpf     3246411           24-Aug-91 HQL-2015-017440 Mal Destruction property Value + $300 / NP
Matthew      Griggs      3247344             1-Jan-87 HQL-2017-013450 no open criminal records found

Jamal        Marchan     3253732        8-Dec-91                     Att 1st Degree Murder; Assault 1st; Assault 2nd; Firearm Use/Fel-Viol Crime; Armed Robbery
                                                        HQL-2015-001337
Richard      Rector      3266041        5-Jan-72                     no criminal case found
                                                        HQL-2016-011117
KEVAUGHN     SMITH      3269578 16-MAY-86                            Assault 1st Noell Pros; Assault 2nd; Reckless Endanger - NOT GUILTY
                                                        HQL-2014-012654
Antonette    Harry       3269621        6-Sep-85                     could not find any criminal records
                                                        HQL-2015-016216
BRANDON      ROHRER     3269662 24-MAY-89               HQL-2014-013465
                                                                     Robbery; Assault 2nd; Theft 1-10,000 Noell Pros
James        Pounds      3277870       8-Mar-86         HQL-2013-003518
                                                                     Assault 1st; Assualt 2nd
Arsenio      Cole        3304257      11-Nov-86         HQL-2014-007544
                                                                     Assault 1st; Assault 2nd - All Charges NP
Nolan        Jones       3306241      17-Dec-87         HQL-2015-012721
                                                                     Assault-1st; Assault 2nd; Dangerous-Sec Degree - all charges NP
                                                                     Assault 1st-dismissed; Assault 2nd-dismissed; Burglary 4th-NP; Theft $1,000-10,000-NP;
Kevin        Cooper      3306573           14-Jul-90 HQL-2015-003404 Resist/Interfere w/Arrest-NP; Assault 2nd-NG/PBJ-Unsupervised
Salifou      Savadogo    3315837           4-Mar-77 HQL-2015-014018 Assault 1st-NP; Firearm Use/Fel-Viol Crime-NP; Assault 2nd-NG; Dangerous Weapon-Int/Injure-NG

Emanuel      Robinson    3320741           16-Feb-87                Burglary 2nd-General; Burglary 4th-Store; Burglary 4th-Theft; MDOP $1000; Theft 1500 to under 25000
                                                        HQL-2016-027329
Daniel       Little      3324188           16-Jun-78    HQL-2017-004664
                                                                    Assault 1st; Assault 2nd
Mason        Krug        3321165             1-Jul-90   HQL-2016-016595
                                                                    no criminal case found
Keith        Noipoom     3325977          17-May-88     HQL-2015-004174
                                                                    Assault 2nd; Assualt 1st; Reckless Endangerment
Ryan         Holt        3306241          17-Dec-87     HQL-2015-012721
                                                                    Assault 1st; Assault 2nd; Dangerous Weapon-Int/Injure - NP on all cases
Gerreno      Harmon      3340684           24-Apr-86    HQL-2017-010106
                                                                    Burglary 1st-NP; Burglary 3rd-NP; Burglary 4th-Stet; Assault 2nd-NP
Ciara        Tolson      3342404           26-Oct-87    HQL-2014-014505
                                                                    Assault 1st; Assualt 2nd; Firearms-Access by Minors - all charges Dismissed
Matthew      Bowers      3371186          16-Dec-93     HQL-2016-023045
                                                                    Assault 2nd; MDOP - $1,000; Assault 1st - All Dismissed; Assault 2nd - PBJ
Jaquan       Harris      3376397           11-Feb-93    HQL-2014-013559
                                                                    Assault 1st-NP; Assault 2nd-NP
Jack         Morris      3381051          10-May-96     HQL-2017-015391
                                                                    no open criminal records found
Oghene       Uwayzor     3393995           26-Oct-86    HQL-2016-008031
                                                                    all charges under applicant's name are Traffic charges
George       Johnson     3397613            6-Nov-89    HQL-2015-004958
                                                                    Handgun in Vehicle; Assault 1st; False Imprisonment; Handgun on Person
Ryan         Holt        3328652          29-May-90     HQL-2015-006996
                                                                    GUILTY - Assault 2nd & Mal Destruction 1000+ - HQL REVOKED (no disposition on Burglary 3rd)
                                                                                                                                                                           Case 1:16-cv-03311-ELH Document 125-7 Filed 11/25/20 Page 89 of 104




Antoine      SMITH       3415774          19-Dec-88     HQL-2013-003808
                                                                    Assault 1st; Assault 2nd - NP on both cases
                                                                    Attemp 1st Degree Murder; Consp 1st Degree Murder; Assault 1st; Assault 2nd; Firearm Use/Fel-Viol
Anthony      Murphy      3445898          13-Sep-88 HQL-2015-001495 Crime


                                                                                                                                                       MSP001222
Cesar       Polania-Osorio     3447591       12-May-73     HQL-2014-011418     Assault 1st; Reckless Endangerment - All Charges NP
Simeon      Chester-Holland    3490246       24-May-90     HQL-2015-016434     Assault 2nd - Stet
Francis     Njenga             3465786        11-Apr-80    HQL-2013-002197     GUILTY-Assault 1st Degree; GUILTY Handgun on Person on 11/24/2014 - HQL REVOKED
Joseph      Davis              3501307        25-Feb-83    HQL-2015-013707     no open criminal records found
Andre       Davis              3502181        26-Aug-90    HQL-2016-019344     Assault 1st; Assault 2nd; Dangerous Weapon-Int/Injure
Jason       Sloan              3508078        18-Apr-77    HQL-2016-007391     Assault 2nd; Assault 1st; Assault 2nd; Theft $100-1500; Mal Dest Prop/Value -$1000
Olayinka    Smith              3511346          7-Sep-91   HQL-2014-009588     Assault 1st; Assault 2nd; Reckless endangerment; Dangerous Weapon-Int/Injure
Trey        Anderson           3530001        23-Mar-89    HQL-2017-014646     no open criminal records found
Harvey      Cornwell           3537541         1-May-58    HQL-2017-020597     no criminal cases found
Jaime       Mejia              3540064          4-Aug-91   HQL-2017-019977     no open criminal records found
Kelly       Hurd               3554291          4-Sep-90   HQL-2017-017954     no open criminal records found
CLARENCE    WATFORD           357874   14-DEC-54           HQL-2014-003633     Assault 1st Not Guilty; Assault 2nd Dropped/No info
Brandon     Reynolds            357874        25-Apr-88    HQL-2013-001583     GUILTY - CDS:Production Equipment - HQL REVOKED
Wazir       Zaimah             3582880          3-Jun-86   HQL-2015-005868     Assault 1st; Firearm Use/Fel-Viol Crime - All charges Stet
Ricardo     Smith              3605408        17-Dec-86    HQL-2014-008202     handgun on person-NP ; illegal poss ammo-Guilty - HQL REVOKED
Justin      Bradford           3588899         14-Jan-89   HQL-2017-002344     Assault 1st; Assault 2nd
Ryan        Murray             3607184        28-Feb-94    HQL-2016-007954     Burglary 1st; Burglary 3rd; Burglary 4th; MDOP - $1,000; Theft less than $1,000
Amir        Johnson            3608849        11-Nov-89    HQL-2013-002545     Handgun on Person - PBJ / all other charges NP
Adam        McCauley           3619225        27-Mar-86    HQL-2014-003644     Robbery - NP; Assault 2nd - Guilty; Theft less $100 - Guilty - HQL REVOKED
                                                                               Burglary 3rd; Assault 1st; Assault 2nd; Reckless Endangerment; False Imprisonment; Burglary 4th - All
Tyrone       Greene            3624521       3-Aug-90      HQL-2016-014976     NP
Donavain    Hodges             3627278      30-Apr-92      HQL-2016-003994     Murder 1st; Murder 2nd; Assault 1st; Assault 2nd; Handgun on Person
Demetrios   Stavrakis          3630933      20-Nov-65      HQL-2016-024874     no criminal cases found
JOHN        DELICH            3643137 10-MAR-77            HQL-2013-001754     Attempted 1st Degree Murder + 16 other charges - All charges NP or NG

                                                                           Assault 1st; Assault 2nd; Reckless Endangerment; Disorderly Conduct; Dangerous Weapon-Conceal;
Kevin       Illiano            3647483            9-Feb-93 HQL-2015-012490 Dangerous Weapon-Int/Injure; Handgun on Person; Handgun in Vehicle-Guilty - HQL REVOKED
                                                                           Assault 1st; Reckless Endangerment; Dangerous Weapon-Int/Injure; Mace/Chem Device-Int/Injure- All
Antonio     Fogg               3658690          11-Aug-91 HQL-2014-008335 Charges NP
Reginald    Gayden             3683591            2-Sep-91 HQL-2015-004449 Protective Order expired
                                                                           Armed Robbery-NP; Con-Armed Robbery-NP; Robbery-NP; Assault 1st-NP; Assault 2nd; Reckless
Bobbie      Truman             3678304            6-Feb-92 HQL-2016-008046 Endangerment; Theft less $100; Firearm Use/Fel-Viol Crime
Adan        Lopez              3665656            5-Sep-93 HQL-2015-012195 could not find any criminal records
Nadine      Thomas             3685848          16-May-91 HQL-2017-021119 no open criminal records found
Justin      Curley             3690207            5-Nov-91 HQL-2016-006650 no criminal case found
                                                                           Assault-First; Assault-Sec both dismissed. Theft $300 Plus-PBJ Supervised; False Stmt to Ofcr-Stet; Man
Robert      Armstrong           369771           10-Apr-64 HQL-2016-003205 Serial #:Remov/Oblit-Guilty (misdemeanor max 18 mos)
                                                                           Attempted 1st Degree Murder +7 other charges - all charges NOT CRIMINALLY RESPONSIBLE - HQL
HONG        YOUNG             3728380    01-JAN-80         HQL-2014-006116 REVOKED
Adrian      Thomas             3714901          28-Dec-87 HQL-2017-009474 Assault 1st; Assault 2nd; Theft less $100
                                                                                                                                                                                       Case 1:16-cv-03311-ELH Document 125-7 Filed 11/25/20 Page 90 of 104




Daniel      Wojtowicz          3753026          29-Aug-94 HQL-2016-001454 Assault 1st-NP; Assault 2nd-NP; MDOP - $1,000-Guilty
Larinzo     Lambright          3774845          24-Aug-91 HQL-2016-013685 Handgun in vehicle; assault weapon pss/sell - both NP
Kiriakos    Nikoletos          3775868          11-Mar-73 HQL-2017-021845 no open criminal records found


                                                                                                                                                                   MSP001223
William    Orndorff        3783731            7-Jun-57 HQL-2015-000689 Assault 1st; Assault 2nd & Firearm Use/Fel-Viol Crime - All charges NP
                                                                       Attempted 1st Degree Murder-NG; Attempted 2nd Degree Murder-NG; Asslt 1st degree-GUILTY; Asslt
TERRENCE   PACKER         3843762    14-JAN-76         HQL-2014-015241 2nd degree-GUILITY; reckless endangerment-GUILTY - HQL REVOKED
Latoya     Hicks           3787098            5-Sep-92 HQL-2016-006833 Assault 1st; Assault 2nd; Resit/Interfere with Arrest - ALL CHARGES DISMISSED
                                                                       Armed Robbery; Robbery; Firearm Use/Fel-Viol Crime; Rogue and Vagabond; Assault 2nd; Theft 100 to
Roger      Christian       3796037           30-Oct-73 HQL-2014-012371 under 1500
Jovan      Bender          3803872          22-Dec-85 HQL-2016-010741 Burglary 4th-PBJ Supervised(ended)
Brandon    Ford            3809497          14-Aug-93 HQL-2017-017704 could not find any criminal records
Justin     Breidenstein    3824906          26-Sep-93 HQL-2017-013120 could not find any criminal records
James      Porter          3836487          18-Dec-86 HQL-2017-013054 could not find any criminal records

Tyrell     Bethel          3847398          22-Apr-94    HQL-2015-014591   Guilty - School: Trespass on Ground/PBJ supervised / Guilty - CDS: Poss-Marijuana/PBJ Unsupervised
Max        Schlueter       3852518           28-Jul-92   HQL-2017-004166   Reckless Endangerment-GUILTY; Discharge Firearm in Metro Area-NP - HQL REVOKED
Derek      Bridge          3855165            5-Oct-89   HQL02015-001632   Assault 2nd; Handgun on Person; Assault 1st - All charges NP
Rodney     Moore           3856966         17-Dec-79     HQL-2016-014004   cannot find any records
Sam        Chawkat         3859178           9-Sep-85    HQL-2013-002560   Regulated Firearm Stolen-Possess/Sell/Transfer/Dispose Of-GUILTY - HQL REVOKED
Hussam     Shamoosi        3861818          26-Apr-88    HQL-2014-004833   Assault 1st-dismissed; Assault 2nd-NP; Assault 2nd-PBJ unsupervised
Bryant     Hawkins         3865080           7-Aug-91    HQL-2017-016140   no open criminal records found
Kirk       Logan           3869817         18-May-92     HQL-2017-01442    no open criminal records found
Samuel     Burk            3874727         24-Mar-90     HQL-2017-023584   no open criminal records found
Andre      Savoy           3876004           7-Mar-91    HQL-2015-016181   Assault 1st-; Assault 2nd; Reckless Endangerment - All charges NP
Devante    Sanders         3878411         26-Nov-91     HQL-2016-022161   CDS:Poss w/Intent Dist: Narc; CDS:Possess-Not Marijuana
Joshua     Mah             3894095         11-Dec-88     HQL-2017-013164   could not find any criminal records
Raul       Villegas        3887022          3-May-74     HQL-2017-020712   could not find any criminal records

Ramon      Gras            3885205        4-Mar-71       HQL-2014-013148   Assault 2nd PBJ; Child Abuse 2nd; Reckless Endangerment NP; Firearm Use-NP; Handgun in Vehicle-PBJ
Cedric     Mearite         3899834       13-Mar-94       HQL-2016-002313   Assault 2nd-NP; Mal Dest Prop-NP - $1,000; Burglary 4th-GUILTY - HQL REVOKED
STEVEN     HAMLIN         3906749 03-MAY-86              HQL-2014-008268   GUILTY - Assault 2nd; Handgun on Person - HQL REVOKED
Jason      Alcindor        3903029         1-Sep-84      HQL-2014-006710   Murder 1st; Murder 2nd; Assault 1st; Assault 2nd; Deadly Weapon-Int/Injure
DANNY      DUTY           3907656 18-SEP-60              HQL-2015-002957   Assault 1st Noell Pros; Assault 2nd Stet
                                                                           Att 1st Degree Murder; Att 2nd Degree Murder; Assault 1st; Firearm Use-Fel/Viol Crime; Assault 2nd;
Devonte    Brown           3907775           6-Sep-92    HQL-2016-007986   Handgun on Person; Dangerous Weapon-conceal - All Charges NP
Shanay     Hines           3909434           21-Jul-87   HQL-2017-013742   no open criminal records found
Tyler      Walker          3913571          14-Dec-95    HQL-2017-008665   cannot find any criminal records
Donald     Figliozzi       3921042           5-Feb-73    HQL-2017-020215   cannot find any criminal records
Gary       Clary           3927546          12-Dec-71    HQL-2016-022719   Assault 1st; Assault 2nd; Reckless Endangerment; Deadly Weapon-Int/Injury - All Aquitted
Gregory    Yavicoli        3930571           1-Oct-77    HQL-2017-005035   no open criminal records found
Michael    Harris          3931192          31-Aug-88    HQL-2017-002939   no open criminal records found
William    Meyers           393720           4-Oct-62    HQL-2016-024626   Assault 1st-NP; Assault 2nd-PBJ; Reckless Endangerment-NP
Jemina     Saka            3944835          15-Jan-91    HQL-2017-022283   Assault 1st; Assault 2nd
                                                                                                                                                                                 Case 1:16-cv-03311-ELH Document 125-7 Filed 11/25/20 Page 91 of 104




Taylor     Morningstar     3949676           1-Aug-93    HQL-2014-014000   Rape 1st; Rape 2nd; Assault 1st; Assault 2nd; False Imprisonment
                                                                           Stalking - NP; Harras-Dismissed; Assault 1st-Dismissed; Assault 2nd-Dismissed; False Imprisonment-
Brian      Furletti        3953490 06-AU-76              HQL-2015-016047   Dismissed; Firearm Use-Dismissed


                                                                                                                                                             MSP001224
David         Morales Leon       3957823        7-Nov-93     HQL-2017-020824   no open criminal records found
Ross          Miller             3997643        8-Apr-94     HQL-2016-014661   CDS PID - PBJ; CDS Poss - NP
DANTE         BARNES            3998680 19-JUN-89            HQL-2014-009305   cannot find any records
James         Frederick          4003839      22-May-94      HQL-2015-013298   Assault 1st; Assault 2nd; reckless endangerment; firearm use/fel-viol crime - All NP
Oshea         Hines             4009764 12-OCT-92            HQL-2015-007661   cannot find any records
                                                                               handgun in vehicle-GUILTY; handgun on person-NP; assault 1st-NP; Assaulty 2nd-GUILTY - HQL
Kevin         Carreiro           4017032          6-Jul-69   HQL-2013-002857   REVOKED
Shanique      Bagley             4013754       16-Nov-90     HQL-2017-014621   cannot find any records
Derrell       Frazier            4032209        10-Apr-92    HQL-2016-021942   Assault 1st; Assault 2nd - All Charges NP
ALEX          CLABAUGH-REIDER   4034866 11-JUL-91            HQL-2015-000287   cannot find any records
Christopher   Mangum             4037165       14-Nov-88     HQL-2014-001572   Assault 1st; Assault 2nd
Nathaniel     Collins            4041976        21-Feb-92    HQL-2017-012286   cannot find any records
                                                                               CDS: Poss w/intent to Dist:Narc; CDS: Possess-Not Marijuana; CDS: Poss w/Int to Dist; CDS: Possession-
Jerrod        Cox                4049012        16-Apr-87    HQL-2014-004850   Marijuana
BENJAMIN      ORR               4069652 27-FEB-79            HQL-2014-006640   Sex Abuse Minor; Sex Off 4th; Assault 2nd - Mistrial all charges
Alphonsus     Anyanwu            4078677        12-Apr-75    HQL-2015-005684   Assault 1st; Assault 2nd; Dangerous Weapon-Int/Injure
Gary          Williams           4084803       12-Aug-47     HQL-2015-012956   Assault 1st; Assault 2nd - dismissed on both cases
Rutger        Souder             4085409         1-Sep-93    HQL-2016-022133   Assault 1st-NP; Assault 2nd-NG
Jonathan      Bond               4099911       30-Mar-85     HQL-2014-010681   Assault 2nd-NG; Assault 1st-NP
Joshua        Carrico            4115816        10-Apr-88    HQL-2017-010660   Assault 2nd; Burglary 1st - all dispositions NP
Charles       Palmer             4118585       27-Aug-92     HQL-2016-012879   Burglary 1st plus 31 other charges - All Stet
Ekpenyong     Iniunam            4118905         8-Sep-89    HQL-2014-010678   could not find any criminal records
Jeremias      Koza               4119038       17-Aug-79     HQL-2017-013165   could not find any criminal records
                                                                               Assault 1st-NP; Assault 2nd-Judgment Stayed; Reckless Endangerment-NP; Firearm Use/Felony/Violent
Darryl        Barger             4122710         27-Oct-53 HQL-2014-011095     Crime-NP
                                                                               Attempted 1st Degree Murder; Attempted 2nd Degree Murder; Use Handgun/Crime of Viol/Comm - All
Moises        Martinez           4123188      24-May-76      HQL-2017-012864   Dispostions: Not Guilty
Louis         Milanovich         4124306        7-Feb-90     HQL-2017-016317   no open criminal records found
Patricia      Kimball            4124545       30-Oct-50     HQL-2014-011600   Assault 1st; Assault 2nd - NP on both cases
Remington     parker             4125433       18-Oct-94     HQL-2017-017352   no open criminal records found
Linwood       Thomas             4126068       2-May-93      HQL-2015-000437    Assault 1st; Att 2nd Deg Murder - Both NP Assualt 2nd-Merged; Reckless Endangerment-PBJ
Kevin         Alker              4136610      22-Nov-77      HQL-2015-008799   Assault 1st; Assault 2nd; Reckless Endangerment; Mal Dest Prop - $1,000
Morgan        Reid               4143061      24-Dec-87      HQL-2014-012839   cannot find any criminal records
Charles       Kammer             4144303         2-Jun-85    HQL-2014-012952   Assault 1st; Assault 2nd; Theft less $1,000 - All charges NP
Antonio       Detroy             4145469       10-Jan-75     HQL-2015-012508   Handgun on Person - NP/Assault 2nd - PBJ; Reckless Endangerment - NP
Brian         Brown              4152191       10-Feb-86     HQL-2014-014474   Sex Offense 3rd - Guilty on 8/17/2016 - HQL REVOKED
JEFFREY       OCONNOR           4124201 12-MAY-62            HQL-2014-011588   GUILTY - Sex Offense Minor; Handgun on Person on 7/1/2015 - HQL REVOKED
Brian         Carroll            4153472        7-Mar-84     HQL-2017-018875   no open criminal records found
Durrell       Carter             4154566      15-Mar-80      HQL-2017-009849   Burglary 3rd; Burglary 4th; Assault 2nd - All dispositions NP
BENJAMIN      Wilson             4156898      14-Nov-55      HQL-2014-015161   Assault First Degree - Nolle Pros
                                                                                                                                                                                        Case 1:16-cv-03311-ELH Document 125-7 Filed 11/25/20 Page 92 of 104




Ryan          Jones              4164701      20-Nov-90      HQL-2015-006744   GUILTY - CDS Possess with intent to Distribute - HQL REVOKED
Jason         Reitz              4160452         3-Oct-79    HQL-2014-014935   Assault 1st-NP; Assault 2nd-NG; Dangerous Weapon-NG; Reckless Endangerment-JA
Dariz         Hill               4168683       10-Oct-94     HQL-2016-010515   could not find any criminal records


                                                                                                                                                                  MSP001225
James        Wade             4181001     7-Apr-89    HQL-2015-003185   Burglary 1st; Con-Burglary; Theft less $1,000; Mal Dest Prop/Valu -$1,000
Donna        Salvini          4184800   10-May-62     HQL-2015-003945   CDS: Poss w/intent to Distri-Narc (total 38 charges) NP on all charges
Russell      Ringling         4189916   11-Mar-80     HQL-2017-021726   could not find any active criminal records
Roger        Cole             4200209   19-Nov-64     HQL-2015-006424   Assault 1st-NG; Assault 2nd-NG; Firearm Use-NP; Reckless Endangerment-NG
Korie        Mastin           4208344     4-Feb-95    HQL-2017-020137   no open criminal records found
Anthony      Gladden          4213301     7-Jun-94    HQL-2017-010139   Burglary 3rd-Dismissed; Assault 2nd-Dismissed; Assault 2nd-Stet; Burglargy 4th-Stet
Colin        Pattenden        4225695    19-Sep-37    HQL-2015-009934   Assault 1st; Assault 2nd
Jeanne       Gutermuth        4229105   22-Aug-68     HQL-2016-008163   Assault 2nd - NP
Nikolay      Bakhtin          4230027     21-Jul-75   HQL-2016-005137   Assault 1st-NP; Assault 2nd-NG; Reckless Endangerment-NG; Mal Dest Prop - $1,000-NG
Daquann      Mitchell         4237041   29-Nov-95     HQL-2017-011434   Assault 1st - Dismissed; Assault 2nd - Dismissed/NP; Dangerous Weapon-Int/Injure - NP
                                                                        Assault 1st-dismissed; Assault 2nd-dismissed; Assault 2nd-judgment of Acquital; Dangerous Weapon-
Josepha      Hendeler         4238780    3-Oct-85 HQL-2015-010196       Int/Injure-Judgment of Acquital
Ross         Snell            4284307   12-Dec-68 HQL-2015-016143       Reckless Endangerment-Guilty; Mal Dest prop -$1,000-NP; assault 1st-NP - HQL REVOKED
                                                                        Handgun on Person; Assault 2nd; Assault 1st; Reckless Endangerment; Firearm Use/Fel-Viol Crime - NP
AunnaMarie   Watson           4254894     4-Nov-91    HQL-2016-007987   all charges
Alexander    Billings         4258399    30-Jun-89    HQL-2015-012533   Assault 1st-NP; Assault 2nd-Judgment Stayed
Ryan         Inglett          4266047   18-Feb-95     HQL-2017-003265   could not find any active criminal records
Zachary      Shoemaker        4269631    18-Oct-94    HQL-2015-014219   Assault 1st
Joshua       Aneni            4271808   21-Mar-90     HQL-2017-014830   could not find any active criminal records
Michael      Williams         4275711    22-Oct-61    HQL-2017-023268   could not find any active criminal records
Jay          Forsbacka        4272778      7-Jan-74   HQL-2015-014357   Assualt 1st-NP; Assault 2nd
Dominic      Mancuso          4280599     12-Jul-89   HQL-2015-015700   Assault 2nd - NP
William      Stafford         4291365    21-Oct-93    HQL-2016-012389   Burglary 4th; MDOP + 1,000; Disorderly Conduct; Burglary 3rd - All cases Dismissed

Tyler        McCall           4293029   22-Mar-93                 Burglary 1st-NP; MDOP/Valu -$1,000-Stet; Theft less $1,000-Stet; Cred Card: Steal Anothers-Stet
                                                      HQL-2015-017331
John         Henderson        4294815   12-Dec-44                 Assault 1st; Assault 2nd - NP on both cases
                                                      HQL-2016-012340
Harold       Maus             4295440   30-Sep-64                 GUILTY - Reckless Endangerment - HQL REVOKED
                                                      HQL-2015-017898
Sam          Viehmann         4336078    3-Sep-90                 GUILITY - Assault 2nd; Reckless Endangerment - HQL REVOKED
                                                      HQL-2016-011302
Gerard       Smart            4314326    8-Sep-64                 no open criminal records found
                                                      HQL-2017-016615
                                                                  Assault 1st-Dismissed; Assault 2nd-Stet; Mal Dest Prop/Valu $1,000-Stet; Theft less than 100-Dismissed-
Maceo        Mantooth         4321717    4-Jun-86 HQL-2016-007872 Stet
Kenneth      Morris           4324631   17-Dec-81 HQL-2016-008578 Kidnapping; Assault 2nd; Sex Off 4th-Sex Contact
Davon        Nichols-Sutton   4332479    1-Oct-93 HQL-2017-009928 Assault 1st; Assault 2nd; Reckless Endangerment; Theft less $1,000; robbery

Michael      Broyles          4340484    23-Apr-88                Burglary 1st; Burglary 4th-dwelling; Burglary 4th-theft; Theft less 1000; Burglary 3rd - All charges Stet
                                                      HQL-2016-012237
Leon         Campbell         4342102   19-May-94                 CDS:Possess Marijuana 10GM+; CDS: Poss Paraphernalia - All charges NP
                                                      HQL-2016-012999
Edmond       Byrnes           4346266    20-Apr-84                Assault 1st; Assault 2nd; Reckless Endangerment - All cases NP
                                                      HQL-2016-020714
Oscar        Padilla Port     4350343   12-May-94                 CDS:Possess-Not Marijuana-GUILTY - HQL REVOKED
                                                      HQL-2016-013488
Angelo       Hicks             778075     26-Jul-61               Assault 1st-NP; Assault 2nd-Guilty; Reckless Endangerment-Guilty - HQL REVOKED
                                                      HQL-2016-024773
Rosalio      Sanchez          4354333     9-Feb-95                Armed Robbery; Reckless Endangerment; Assault 2nd; Assault 1st
                                                      HQL-2016-027380
                                                                                                                                                                              Case 1:16-cv-03311-ELH Document 125-7 Filed 11/25/20 Page 93 of 104




                                                                  Assault 1st; Firearm Use/Fel-Viol Crime; Assault 2nd; Reckless Endangerment; Handgun in Vehicle;
Joseph       Peters           4364606   27-Apr-93 HQL-2016-014448 Handgun on Person; Mal Dest Prop/Valu-$1,000
Daniel       Vickers          4377648   24-Apr-89 HQL-2016-017379 Assault 1st-NP; Assault 2nd-NP; Reckless Endangerment-PBJ; Theft less $1,000-Stet


                                                                                                                                                          MSP001226
                                                                          Sex Abuse Minor:House/Fam; Sex Offense 3rd; Assault 2nd; Sex Offense 4th-Sex Contact; Sex Offense
Leroy      Grant          4383654           18-Jul-95   HQL-2017-004676   2nd; Sex Abuse Minor/Cont Course Cond
Orlando    Zerihun        4445789          13-Dec-85    HQL-2017-012206   kidnapping; Assault 2nd; Handgun on Person; False Imprisonment
Connie     Gilchrist       859606          12-Jun-51    HQL-2017-000859   could not find any criminal records
Ralph      Stottlemyer     860135          23-Sep-44    HQL-2017-020420   no open criminal records found
Lovette    Wran            924746           8-May-64    HQL-2017-000870   could not find any criminal records
Vernon     Kehring         931059            5-Apr-66   HQL-2016-025144   Assualt 1st-Dismissed; Assault 2nd-Stet

William    Hayghe          934106        18-Dec-65 HQL-2016-020702 Assault 1st; Assualt 2nd; Firearm Use/Fel Viol Crime; Reckless Endangerment - All cases NP
Ronald     Mills           949276        12-Mar-67 HQL-2015-015685 Harrass - all charges NP
Randy      Mowbray       987812   24-JUN-64          HQL-2015-006620 nothing beyond 1992
Brandon    Smith          4090829          5-Oct-86 HQL-2015-001341 GUILTY - Handgun in Vehicle on 7/30/2015 - HQL REVOKED
Willie     Hilton         4202631          4-Nov-90 HQL-2015-013162 Handgun on Person (NY charge)/Pled down to disorderly conduct
Michael    Sparling       3320306           9-Jul-55 HQL-2014-009152 Handgun on Person - PBJ / all other charges NP
Carlos     Brown          4078165         2-May-93 HQL-2014-007930 Poss of Controlled Substance
Michael    Broyles        4340484        23-Apr-88 HQL-2016-012237 MDOP + 1,000; Harass; A Course of Conduct; Elec Mail Harrass
Alonzo     Gloster        3634423         17-Oct-94 HQL-2017-013506 Handgun in Vehicle; Handgun on Person; Reg Firearm:Illegal Possession
Vicson     Johnson        4016818        26-Feb-74 HQL-2016-024877 Extortion-Threat Verbally; Theft Scheme 1000-10000; Consipracy Theft Scheme 1000-10000
Chidinma   Ileka          2850807        16-Dec-80 HQL-2014-001528 Extortion-Threat Verbally; Theft Scheme 1000-10000; Consipracy Theft Scheme 1000-10000
Craig      Hymon          2436797        18-Mar-76 HQL-2017-014394 Extortion-Threat Verbally; Theft Scheme 1000-10000; Consipracy Theft Scheme 1000-10000
Kenneth    Goode           336770        12-Mar-59 HQL-2017-011118 Assault 2nd-NP; Mal Dest Prop + 1,000
Luigi      Alexis         4551480          2-Aug-81 HQL-2017-017035 Assault 2nd - NG
Darlyn     Beach          2059353        26-Nov-79 HQL-2016-002967 Assault 2nd; School:Disturb Operation - All dispositions: Stet
                                                                                                                                                                              Case 1:16-cv-03311-ELH Document 125-7 Filed 11/25/20 Page 94 of 104




                                                                                                                                                          MSP001227
Case 1:16-cv-03311-ELH Document 125-7 Filed 11/25/20 Page 95 of 104




                 Declaration Exhibit 7
            Case 1:16-cv-03311-ELH Document 125-7 Filed 11/25/20 Page 96 of 104
                            UNCLASSIFIED//FOR OFFICIAL USE ONLY


                            MARYLAND STATE POLICE

                                            Maryland Department of State Police / Licensing Division
                                                                            1111 Reisterstown Road
                                                                               Pikesville, Maryland
                                                        Office: (410) 653.4500 / Fax: (410) 653.4036

                                                         ADVISORY
                                                        LD-HQL-17-003
                                                  NOVEMBER 17, 2017
                  INTERPRETATION OF “RECEIVE” IN PS §5-117.1

          PUBLIC SAFETY §5-117.1(c) states that “A person may purchase, rent, or
          receive a handgun only if the person:
                (1) (i) possesses a valid handgun qualification license issued to the
          person by the Secretary in accordance with this section;…”

          The Maryland State Police (MSP) has applied the ruling in Chow v. State, 393
          Md. 431 (2006) to interpret the definition of “receive” as it pertains to PS §5-
          117.1(c). Chow held “the temporary gratuitous exchange or loan of a regulated
          handgun between two adult individuals, who are otherwise permitted to own and
          obtain a regulated handgun, does not constitute an illegal “transfer” of a
          firearm….” The MSP views “transfer” and “receive” as equivalent for purposes
          of Maryland’s firearms laws and interprets “receive” as including the gratuitous
          permanent exchange of title or possession, but excluding temporary gratuitous
          exchanges or loans of handguns.

          Therefore, an individual, not otherwise prohibited from owning or possessing
          regulated firearms, is not required to possess an active HQL in order to borrow a
          regulated firearm from another individual on a temporary basis.

          If you have any questions regarding this matter, please contact the Handgun
          Qualification License Unit, by email, at msp.hql@maryland.gov, or call the
          Licensing Division at 410-653-4500. Thank you for your attention to this matter.
 Alert Advisories are a service of the Maryland Department of State Police. The content of this document is for OFFICIAL USE ONLY.
Any request for disclosure of this document or the information contained herein, should be referred to either the originator of the Advisory,
                               or the Maryland Department of State Police, Licensing Division, 410.653.4500.


                                       UNCLASSIFIED//FOR OFFICIAL USE ONLY
                                                                                                                               MSP001432
Case 1:16-cv-03311-ELH Document 125-7 Filed 11/25/20 Page 97 of 104




                Declaration Exhibit 8
            Case 1:16-cv-03311-ELH Document 125-7 Filed 11/25/20 Page 98 of 104

   DOUGLAS   E GANSLER                                                                                                    DAN FRIEDMAN
    ATTORNEY GENERAL                                                                                            Counsel to the General Assembly


    KATHERINE WINFREE
                                                                                                                     SANDRA BENSON BRANTLEY
Chief Deputy Attorney General                                                                                          BONNIE A. KIRI{LAND
                                                                                                                        KATHRYN   M.   ROWE
   JOHN B. HOWARD, JR.                                                                                               Assistant Attorneys General
  Deputy Attorney General
                                 THE ATTORNEY GENERAL OF MARYLAND
                                    OFFICE OF COUNSEL TO THE GENERAL ASSEMBLY
                                                              March 12,-2013

     The Honorable Sam Arora
     Maryland House of Delegates
     House Office-Building, Room 224
     Annapolis, 11aryland 21401

               Re:       Senate BU1281, The ((Firearm Safety Act of 2013"

      Dear Delegate Arora:

            You have asked for my advice·about the meaning of the word "receive" as used in
     Senate Bill 281, the "Firearm Safety Act of 20l3." As you know, the bill would require
     people to possess a valid handgun qualification license to "purchase, rent, or receive" a
     handgun. Your question is whether a temporary transferee would be required to obtain
     such a license.

              The answer is, of course, a matter of statutory interpretation and a reviewing
      court's job will be to try to determine the legislature's intent. Absent a clear
      manifestation of a contrary intent, however, I think a court will very likely interpret
      "receive"inthe same spirit that it interpreted "transfer" in a recent handgun-related case,
      Chow v. State. 393 Md. 431 (2006). In Chow, the Court interpreted "transfer" to be
      limited to pennanent transfers. It specifically held that temporary exchanges or loans did
      not meet the, definitIon. Under· that same understanding, someone "receives" a handgun
      when they accept the permanent "transfer" of possession, not a temporary exchange or
      loan. It i.s also my understanding that the drafters of SB 281 intended to adopt this view.
      Thus, if someone who 'doesn't have a h~mdglm qualification license were to obtain
      possession ofa handgun on a temporary basis with the intent to return it to the owner, she
      would not violate the statute. Of course, the legislature is free to manifest a contrary
      intent. " ,

               I hope this assists you.




                                                                                       Dan .briedman
                                                                                       Counsel to the General Assembly

                        104 LEGISLATIVE SERVICES BUILDING· 90 STATE CIRCLE, ANNAPOLIS, MARYLAND 21401-1991
                            410-946-5600 • 301 "970 -5600 '   Fax 410-946-5601 • TTY 410-946-5401   • 301-970-5401
                                                                                                                             MSP001517
Case 1:16-cv-03311-ELH Document 125-7 Filed 11/25/20 Page 99 of 104




                 Declaration Exhibit 9
           Case 1:16-cv-03311-ELH Document 125-7 Filed 11/25/20 Page 100 of 104
                           UNCLASSIFIED//FOR OFFICIAL USE ONLY


                            MARYLAND STATE POLICE

                                            Maryland Department of State Police / Licensing Division
                                                                            1111 Reisterstown Road
                                                                               Pikesville, Maryland
                                                        Office: (410) 653.4500 / Fax: (410) 653.4036

                                                         ADVISORY
                                                        LD-HQL-17-004
                                                  NOVEMBER 17, 2017
ALTERNATIVE AMMUNITION FOR HANDGUN QUALIFICATION
    LICENSE (HQL) LIVE FIRE TRAINING COMPONENT

          PUBLIC SAFETY §5-117.1(c)(3)(iii) requires a firearms orientation component
          that demonstrates the person’s safe operation and handling of a firearm, which
          includes, as required by COMAR 29.03.01.29.C(4), a practice component in
          which the applicant safely fires at least one round of live ammunition.

          The Maryland State Police (MSP) has received several requests to review
          alternative non-lethal, marking projectiles to satisfy the “live fire” component of
          the HQL training requirement. The MSP has determined that the use of non-lethal
          marking projectiles would meet the HQL “live fire” training requirement
          provided that the non-lethal marking projectile meets the following requirements:

          1) meets the definition of “ammunition” as defined in Public Safety §5-133.1(a):
             “a cartridge, shell, or any other device containing explosive or incendiary
             material designed and intended for use in a firearm;” and
          2) can be fired from a firearm as defined in Public Safety §5-101(h)(1)(i): “a
             weapon that expels, is designed to expel, or may readily be converted to expel
             a projectile by the action of an explosive.”

          If you have any questions regarding this matter, please contact the Handgun
          Qualification License Unit, by email, at msp.hql@maryland.gov, or call the
          Licensing Division at 410-653-4500. Thank you for your attention to this matter.
 Alert Advisories are a service of the Maryland Department of State Police. The content of this document is for OFFICIAL USE ONLY.
Any request for disclosure of this document or the information contained herein, should be referred to either the originator of the Advisory,
                               or the Maryland Department of State Police, Licensing Division, 410.653.4500.


                                       UNCLASSIFIED//FOR OFFICIAL USE ONLY
                                                                                                                               MSP001433
Case 1:16-cv-03311-ELH Document 125-7 Filed 11/25/20 Page 101 of 104




                 Declaration Exhibit 10
         Case 1:16-cv-03311-ELH Document 125-7 Filed 11/25/20 Page 102 of 104



                                          STATE OF MARYLAND
                                       MARYLAND STATE POLICE
                                            Licensing Division
                                          1111 Reisterstown Road
   LARRY HOGAN
                                         Pikesville, Maryland 21208
    GOVERNOR                                    410-653-4500                              COLONEL
                                                                                     WILLIAM M. PALLOZZI
BOYD K. RUTHERFORD                                                                    SUPERINTENDENT
   LT. GOVERNOR




                                         September 30, 2016



       Mr. David Deanovich
       Spartan Tactical & Police Supply LLC
       5735 Industry Lane, Suite 104
       Frederick MD 21704

       Dear Mr. Deanovich,

              On August 19, 2016, the Maryland Department of State Police, hereinafter referred
       to as MDSP, received a request for our review of the Ultimate Training Munitions (UTM)
       Target Shooting Ammunition for approval and use to meet the required “live fire
       component” for the Handgun Qualification License and the Handgun Permit Training
       Course. The MDSP has reviewed your request, and the following information is offered.

               The UTM product, manufactured by Ultimate Training Munitions, expels a marking
       projectile by the action of an explosive charge. This type of training ammunition can be
       fired from special-purpose weapons or converted standard firearms.
       https://www.utmworldwide.com.

               The MDSP has determined that the use of UTM Target Shooting Ammunition, or
       similar ammunition, would meet the Handgun Qualification License training criteria,
       Public Safety 5-117(d)(3)(iii) and COMAR 29.03.01.29.C(4), for demonstrating the
       applicant’s safe operation and handling of a firearm. The MDSP has determined that the
       use of UTM Target Shooting Ammunition, or similar ammunition, would meet the
       Handgun Permit Training Course criteria, Public Safety 5-306(a)(5)(iii) and COMAR
       29.03.02.05.C(4), for demonstrating the applicant’s safe operation and handling of a
       firearm.

               Therefore, the MDSP is in support of and approves your request to use UTM Target
       Shooting Ammunition to meet the required “live fire component” for the Handgun
       Qualification License and the Handgun Permit Training Course. A COMAR Amendment,
       as well as a Licensing Division’s Bulletin to Qualified Handgun Instructors, will be
       forthcoming.




                                                                                        MSP000270
 Case 1:16-cv-03311-ELH Document 125-7 Filed 11/25/20 Page 103 of 104



Mr. David Deanovich
September 30, 2016
Page Two


        Thank you, once again, for taking time from your schedule to express your interest
in this matter. You may be assured of my continued cooperation in all matters of mutual
concern.

                                            Sincerely,

                                            Andy R. Johnson – Captain

                                            Andy R. Johnson – Captain
                                            Commander, Licensing Division
                                            Maryland Department of State Police

ARJ:cmh




                                                                                   MSP000271
Case 1:16-cv-03311-ELH Document 125-7 Filed 11/25/20 Page 104 of 104




                                                               MSP000272
